Case 1:20-cv-20068-JAL Document 1-1 Entered on FLSD Docket 01/08/2020 Page 1 of 74




       COMPOSITE
        EXHIBIT A
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 2 of 74
                                                                                76




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-60359-CR-ALTMAN/HUNT
                                         18 u.s.c. § 371

    UNITED STATES OF AMERICA

    v.

    HSBC PRIVATE BANK (SUISSE) SA,

                   Defendant.
    ________________/
                            DEFERRED PROSECUTION AGREEMENT

            The Tax Division of the United States Department of Justice and the United States
    Attorney's Office for the Southern District of Florida (collectively, the "Office") and defendant
    HSBC Private Bank (Suisse) SA ("HSBC Switzerland" or the "Bank"), under authority granted
    by its Board of Directors in the form of a Board Resolution (a copy of which is attached hereto
    as Exhibit A), hereby enter into this Deferred Prosecution Agreement (the "Agreement").

           This Agreement shall take effect upon its execution by both parties.

                                  THE CRIMINAL INFORMATION

             1.      HSBC Switzerland waives indictment and consents to the filing of a one-count
    Information (the "Information") in the United States District Court for the Southern District of
    Florida (the "Court"), charging HSBC Switzerland with conspiring with others, including U.S.
    persons, in violation of Title 18, United States Code, Section 371, to (1) defraud the United
    States and an agency thereof, to wit, the United States Internal Revenue Service (the "IRS"),
    (2) to file false federal income tax returns in violation of Title 26, United States Code, Section
    7206(1), and (3) to evade federal income taxes in violation of Title 26, United States Code,
    Section 7201. A copy of the Information is attached hereto as Exhibit B.

                                ACCEPTANCE OF RESPONSIBILITY

            2.      HSBC Switzerland admits and stipulates that the facts set forth in the Statement
    of Facts, attached hereto as Exhibit C and incorporated herein, are true and accurate. HSBC
    Switzerland further admits and stipulates that the acts labeled "overt acts" in Paragraph 13 of the
    Information in fact took place. In sum, HSBC Switzerland admits that it is responsible under
    United States law for the acts of its officers, employees, and agents and that the allegations of
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 3 of 74
                                                                                76




    federal criminal violations charged in the Information and set forth in the Statement of Facts as a
    result of those acts are true and accurate.

                RESTITUTION, FORFEITURE, AND PENALTY OBLIGATIONS

            3.     As a result of the conduct described in the Information and the Statement of Facts,
    HSBC Switzerland agrees to make payments in total of $192,350,000 to the United States.
    Specifically, HSBC Switzerland agrees to ( 1) make a payment of restitution in the amount of
    $60,600,000 (the "Tax Restitution Amount"), (2) forfeit $71,850,000 (the "Forfeiture Amount")
    to the United States, and (3) pay a penalty of $59,900,000 (the "Penalty Amount") to the U.S.
    Department of Justice (the "Department"), as set forth below.

                                                Restitution

            4.      In regard to the Tax Restitution Amount, HSBC Switzerland admits that the Tax
    Restitution Amount represents the approximate unpaid pecuniary loss to the United States as a
    result of the conduct described in the Statement of Facts. The Tax Restitution Amount shall not
    be further reduced by payments that have been made or may be made to the United States by
    U.S. taxpayers through the Offshore Voluntary Disclosure Initiative and similar programs
    (collectively, "OVDI") before or after the date of this Agreement. HSBC Switzerland agrees to
    pay the Tax Restitution Amount to the IRS by wire transfer within fourteen ( 14) days of the date
    of the execution of this Agreement. If HSBC Switzerland fails to timely make the payment
    required under this paragraph, interest (at the rate specified in 28 U.S.C. § 1961) shall accrue on
    the unpaid balance through the date of payment, unless the Office, in its sole discretion, chooses
    to reinstate prosecution pursuant to Paragraphs 20 and 21, below.

                                                Forfeiture

           5.     The Forfeiture Amount of $71,850,000 represents approximate gross fees paid to
    HSBC Switzerland by U.S. taxpayers with undeclared accounts at HSBC Switzerland from 2002
    through December 31, 2009. HSBC Switzerland agrees, pursuant to Title 18, United States
    Code, Section 981 (a)(l )(C) that it will forfeit to the United States the Forfeiture Amount.

            6.      The Forfeiture Amount shall be sent by wire transfer to a seized asset deposit
    account maintained by the United States Department of the Treasury within fourteen (14) days of
    the execution of this Agreement. If HSBC Switzerland fails to timely make the payment
    required under this paragraph, interest (at the rate specified in 28 U.S.C. § 1961) shall accrue on
    the unpaid balance through the date of payment, unless the Office, in its sole discretion, chooses
    to reinstate prosecution pursuant to Paragraphs 20 and 21, below.

            7.      Upon payment of the Forfeiture Amount, HSBC Switzerland shall release any and
    all claims it may have to such funds and execute such documents as necessary to accomplish the
    forfeiture of the funds. HSBC Switzerland agrees that it will not file a claim with the Court or
    otherwise contest the civil forfeiture of the Forfeiture Amount or the payment of the Penalty
    Amount and will not assist a third party in asserting any claim to the Forfeiture Amount or the
    Penalty Amount.




                                                     2
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 4 of 74
                                                                                76




            8.       HSBC Switzerland agrees this Agreement, the Information, and the Statement of
    Facts may be attached and incorporated into a civil forfeiture complaint (the "Civil Forfeiture
    Complaint"), a copy of which is attached hereto as Exhibit D, that will be filed against the
    Forfeiture Amount. By this Agreement, HSBC Switzerland expressly waives service of that
    Civil Forfeiture Complaint and agrees that a Final Order of Forfeiture may be entered against the
    Forfeiture Amount. HSBC Switzerland also agrees that the facts contained in the Information
    and Statement of Facts are sufficient to establish that the Forfeiture Amount is subject to civil
    forfeiture to the United States.

                                                   Penalty

             9.     The Office and HSBC Switzerland agree that, consistent with the factors set forth
    in 18 U.S.C. § 3553(a) and 18 U.S.C. § 3572(a), and in light of the Forfeiture Amount and the
    Tax Restitution Amount, the Penalty Amount of $59,900,000 is an appropriate penalty. HSBC
    Switzerland agrees to pay the Penalty Amount as directed by the Office within fourteen (14)
    business days of the date of the execution of this Agreement. The Penalty Amount represents a
    reduction of approximately 50% from the low end of the fine range that the parties agree would
    be applicable under the United States Sentencing Guidelines if HSBC Switzerland had been
    convicted and sentenced for its criminal conduct. The Office and HSBC Switzerland agree that
    the Penalty Amount is appropriate given the facts and circumstances of this case, including the
    nature and seriousness of HSBC Switzerland's conduct as set forth in the Statement of Facts, and
    also, in mitigation of a higher penalty, among other things, HSBC Switzerland's self-reporting its
    conduct to the Office, performing a thorough internal investigation, providing client identifying
    information to the Office and extensively cooperating in a series of investigations and
    prosecutions, as well as the facts set forth in Paragraphs 38 through 45 of the Statement of Facts.
    The Office and HSBC Switzerland further agree that the Penalty Amount is final and shall not be
    refunded, that nothing in this Agreement shall be deemed an agreement by the Office that the
    Penalty Amount is the maximum penalty that may be imposed in any future prosecution, and that
    the Office is not precluded from arguing in any future prosecution that the Court should impose a
    higher penalty. Under those circumstances, the Office agrees that it will recommend to the Court
    that HSBC Switzerland's payment of the Penalty Amount, pursuant to the Agreement, should be
    credited toward any fine ordered by the Court as part of a future judgment.

                                             Non-Deductibility

             10.    HSBC Switzerland agrees that the Tax Restitution Amount, the Forfeiture
    Amount and the Penalty Amount shall be treated as non-tax-deductible amounts paid to the
    United States government for all tax purposes under United States law. HSBC Switzerland
    agrees that it will not claim, assert, or apply for, either directly or indirectly, a tax deduction, tax
    credit, or any other offset with regard to any United States federal, state, or local tax, for any
    portion of the $192,350,000 that HSBC Switzerland has paid to the United States pursuant to this
    Agreement.

                                     TERM OF THE AGREEMENT

             11.  HSBC Switzerland agrees that its obligations pursuant to this Agreement, which
     shall commence upon the signing of this Agreement, will continue for three years from the date



                                                       3
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 5 of 74
                                                                                76




    thereof, unless otherwise extended pursuant to Paragraph 12 below (the "Deferral Period").
    HSBC Switzerland's obligation to cooperate is not intended to apply in the event that a
    prosecution against HSBC Switzerland by this Office is pursued and not deferred.

            12.    HSBC Switzerland agrees that, in the event that the Office determines during the
    Deferral Period described in Paragraph 11 above (or any extensions thereof) that HSBC
    Switzerland has violated any provision of this Agreement, an extension of the period of the
    Deferral Period may be imposed in the sole discretion of the Office, up to an additional 1 year,
    but in no event shall the total term of the deferral-of-prosecution period of this Agreement
    exceed four years.

                                  DEFERRAL OF PROSECUTION

            13.     HSBC Switzerland has made a commitment to: (a) accept and acknowledge
    responsibility for its conduct, as described in the Statement of Facts and the Information;
    (b) cooperate with the Office and the IRS ( as provided herein in Paragraphs 15 through 17);
    (c) make the payments specified in this Agreement; (d) comply with the federal criminal laws of
    the United States (as provided herein in Paragraph 15(f)); and (e) otherwise comply with all of
    the terms of this Agreement. In consideration of the foregoing, the Office shall recommend to
    the Court that prosecution of HSBC Switzerland on the Information be deferred for three years.
    HSBC Switzerland shall expressly waive indictment and all rights to a speedy trial pursuant to
    the Sixth Amendment of the United States Constitution, Title 18, United States Code, Section
    3161, Federal Rule of Criminal Procedure 48(b ), and any applicable Local Rules of the United
    States District Court for the Southern District of Florida for the period during which this
    Agreement is in effect.

            14.    The Office agrees that if HSBC Switzerland is in compliance with all of its
    obligations under this Agreement, the Office will, at the expiration of the Deferral Period
    (including any extensions thereof), seek dismissal with prejudice of the Information filed against
    HSBC Switzerland pursuant to this Agreement. Except in the event of a violation by HSBC
    Switzerland of any term of this Agreement or as otherwise provided in Paragraph 20, the Office
    will bring no additional charges or other civil action against HSBC Switzerland relating to its
    conduct as described in the Information or Statement of Facts. This Agreement does not provide
    any protection against prosecution for any crimes except as set forth above and does not apply to
    any individual nor entity other than HSBC Switzerland, its predecessors such as HSBC
    Guyerzeller AG, and its subsidiaries, or its affiliated entities that provide banking services in
    Switzerland. HSBC Switzerland and the Office understand that the Court must approve deferral
    under the Speedy Trial Act, in accordance with 18 U.S.C. § 3161 (h)(2). Should the Court
    decline to defer prosecution for any reason: (a) both the Office and HSBC Switzerland are
    released from any obligation imposed upon them by this Agreement; (b) this Agreement shall be
    null and void, except for the tolling provision set forth in Paragraph 20, below; and (c) if they
    have already been transferred to the United States, the Tax Restitution Amount, Forfeiture
    Amount and Penalty Amount shall be returned to HSBC Switzerland.




                                                    4
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 6 of 74
                                                                                76




                                            COOPERATION

            15.    During the Deferral Period, HSBC Switzerland shall cooperate fully, subject to
    applicable laws and regulations, with the Office, the IRS, and any other federal law enforcement
    agency designated by the Office regarding all matters related to the Office's investigation into
    U.S.-related accounts banking in Switzerland at HSBC Switzerland (the "Office's Investigation")
    about which HSBC Switzerland has information or knowledge, including:

              (a) truthfully and completely disclose all information with respect to the activities of
              HSBC Switzerland, its officers and employees, and others concerning all such matters
              about which this Office inquires related to this Office's Investigation, which
              information can be used for any purpose, except as limited by this Agreement or by
              applicable law;

              (b) specifically provide, upon request, all items, assistance, information and
              documents required to be produced by Swiss banks participating in the Program for
              Non-Prosecution Agreements or Non-Target Letters for Swiss Banks (the "Swiss
              Bank Program") as set forth specifically in Parts 11.D. l ( a)-( d) and 2 of the Program;

              (c) expand, as soon as practicable, transaction information previously produced in
              response to requests based on Part 11.D.2.b.vi of the Swiss Bank Program, by six
              months to include accounts closed in the period from January 1, 2009 through
              December 31, 2017;

              (d) make reasonable efforts to bring accounts of recalcitrant account holders, as
              defined in Title 26, United States Code, Section 1471(d)(6), into tax compliance, and,
              if such reasonable efforts are unsuccessful, then to implement the closure of
              recalcitrant accounts and related procedures, to the extent that it has not already done
              so, as set forth in Part ILG of the Swiss Bank Program;

              (e) truthfully and completely disclose, and continue to disclose during the Deferral
              Period, consistent with applicable law and regulations, all information described in
              Part 11.D. l(a)-(d) of the Swiss Bank Program with respect to U.S.-related accounts
              held by HSBC Switzerland and any statistical data that would have been relevant to
              the calculation of Forfeiture and Tax Restitution Amounts from 2002 through 2009
              that is not protected by a valid claim of privilege or work product with respect to the
              activities of HSBC Switzerland and its officers, directors, employees, agents,
              consultants, and others, which information can be used for any purpose, except as
              otherwise limited in this Agreement. Subject to applicable laws and regulations,
              HSBC Switzerland shall disclose to the Tax Division that it has discovered new
              information required to be disclosed under this Agreement, including pursuant to this
              paragraph and paragraph l 5(b) and (c ), no later than thirty days from discovery and
              provide such information, including information as described in Part 11.D. l (a)-(d) of
              the Program and information pursuant to paragraph l 5(b) and ( c) of this Agreement,
              no later than ninety days from discovery. All other terms of this Agreement shall
              apply with respect to any newly disclosed information; and




                                                     5
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 7 of 74
                                                                                76




               (f) HSBC Switzerland shall commit no violations of the federal criminal laws of the
               United States.

            16.     It is further understood that during the Deferral Period, HSBC Switzerland will
    bring, consistent with applicable laws or regulations, to this Office's attention: (a) all criminal
    conduct by, and criminal investigations of, HSBC Switzerland or its employees related to any
    violations of the federal laws of the United States that come to the attention of HSBC
    Switzerland's board of directors, executive committee, or senior management, and (b) any
    investigation conducted by, or any civil, administrative, or regulatory proceeding brought by, any
    U.S. governmental authority that alleges fraud by HSBC Switzerland or any other violations of
    the federal laws of the United States in the operation or management of HSBC Switzerland's
    business.

            17.     Notwithstanding the Deferral Period, HSBC Switzerland shall also, subject to
    applicable laws or regulations, continue to cooperate with the Office, the IRS, and any other
    federal law enforcement agency designated by the Office regarding any and all matters related to
    the Office's Investigation until the date on which all civil or criminal examinations,
    investigations, or proceedings, including all appeals, are concluded, whether those examinations,
    investigations, or proceedings are concluded within the Deferral Period, including:

               (a) cooperate fully with the Office, the IRS, and any other federal law enforcement
               agency designated by the Office regarding all matters related to the Office's
               Investigation;

               (b) retain all records relating to the Office's Investigation, for a period of IO years
               from the end of the Deferral Period;

               (c) provide all necessary information and assist the United States with the drafting of
               treaty requests seeking account information for accounts owned and/or controlled by
               U.S. persons, and collect and maintain all records that are potentially responsive to
               such treaty requests in order to facilitate a prompt response;

               (d) assist the Office or any designated federal law enforcement agency in any
               investigation, prosecution, or civil proceeding arising out of or related to the Office's
               Investigation by providing logistical and technical support for any meeting, interview,
               grand jury proceeding, or any trial or other court proceeding;

               (e) use its best efforts promptly to secure the attendance and truthful statements or
               testimony or information of any current or former officer, director, employee, agent,
               or consultant of HSBC Switzerland at any meeting or interview or before any grand
               jury or at any trial or other court proceeding regarding matters arising out of or
               related to the Office's Investigation;

               (f) provide testimony of a competent witness as needed to enable the Office and any
               designated federal law enforcement agency to use the information and evidence
               obtained pursuant to HSBC Switzerland's cooperation with the Office before a grand




                                                      6
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 8 of 74
                                                                                76




               jury or at any trial or other court proceeding regarding matters arising out of or
               related to the Office's Investigation;

               (g) provide the Office, upon request, consistent with applicable law and regulations,
               all information, documents, records, or other tangible evidence not protected by a
               valid claim of privilege or work product regarding matters arising out of or related to
               the Office's Investigation about which the Office or any designated federal law
               enforcement agency inquires, including the translation of significant documents at the
               expense of HSBC Switzerland; and

               (h) provide to any state law enforcement agency such assistance as may reasonably be
               requested in order to establish the basis for admission into evidence of documents
               already in the possession of such state law enforcement agency in connection with
               any state civil or criminal tax proceedings brought by such state law enforcement
               agency against an individual arising out of or related to the Office's Investigation.

            18.     HSBC Switzerland agrees to use best efforts to close, as soon as practicable, and
    in no event later than the end of the Deferral Period, any and all accounts owned and/or
    controlled by U.S. persons that have been classified as "dormant" in accordance with applicable
    Swiss laws, regulations and guidelines, and will provide periodic reporting upon request of the
    Office if unable to close any dormant accounts within that time period. HSBC Switzerland will
    only provide banking or securities services in connection with any such "dormant" account to the
    extent that such services are required pursuant to applicable Swiss laws, regulations and
    guidelines. If at any point contact with the account holder(s) (or other persons(s) with authority
    over the account) is re-established, HSBC Switzerland will promptly proceed to follow the
    procedures described above in Paragraph 15( d).

            19.     Nothing in this Agreement shall require HSBC Switzerland to waive any
    protections of the attorney-client privilege, attorney work-product doctrine, or any other
    applicable privilege unless HSBC Switzerland voluntarily chooses to waive any such privilege.
    Nothing in this Agreement shall require HSBC Switzerland to violate the law of any jurisdiction
    in which it operates.

                                  BREACH OF THE AGREEMENT

            20.    It is understood that should the Office in its sole discretion determine during the
    Deferral Period that HSBC Switzerland: (a) has knowingly given materially false, incomplete or
    misleading information either during the Deferral Period or in connection with the Office's
    Investigation of the conduct described in the Information or Statement of Facts; (b) committed
    any crime under the federal laws of the United States subsequent to the execution of this
    Agreement; or (c) otherwise knowingly violated any provision of this Agreement, HSBC
    Switzerland shall, in the Office's sole discretion, thereafter be subject to prosecution for any
    federal criminal violation, or suit for any civil cause of action, including but not limited to a
    prosecution or civil action based on the Information, the Statement of Facts, the conduct
    described therein, or perjury and obstruction of justice. Any such prosecution or civil action may
    be premised on any information provided by or on behalf of HSBC Switzerland to the
    Department or the IRS at any time. In any prosecution or civil action based on the Information,



                                                     7
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 9 of 74
                                                                                76




    the Statement of Facts, or the conduct described therein, it is understood that: (a) no charge
    would be time-barred provided that such prosecution is brought within the applicable statute of
    limitations period (subject to any prior tolling agreements between the Office and HSBC
    Switzerland), and excluding the period from the execution of this Agreement until its
    termination; and (b) HSBC Switzerland agrees to toll, and exclude from any calculation of time,
    the running of the statute of limitations for the length of this Agreement starting from the date of
    the execution of this Agreement and including any extension of the period of deferral of
    prosecution pursuant to Paragraph 12 above. By this Agreement, HSBC Switzerland expressly
    intends to and hereby does waive its rights in the foregoing respects, including any right to make
    a claim premised on the statute of limitations, as well as any constitutional, statutory, or other
    claim concerning pre-indictment delay. Such waivers are knowing, voluntary, and in express
    reliance on the advice of HSBC Switzerland's counsel.

            21.      It is further agreed that in the event that the Office, in its sole discretion,
    determines that HSBC Switzerland has knowingly violated any provision of this Agreement,
    including by failure to meet its obligations under this Agreement: (a) all statements made by or
    on behalf of HSBC Switzerland to the Office, the Department, or the IRS, including but not
    limited to the Statement of Facts, or any testimony given by HSBC Switzerland or by any agent
    of HSBC Switzerland before a grand jury, or elsewhere, whether before or after the date of this
    Agreement, or any leads from such statements or testimony, shall be admissible in evidence in
    any and all criminal proceedings hereinafter brought by the Office against HSBC Switzerland;
    and (b) HSBC Switzerland shall not assert any claim under the United States Constitution,
    Rule 11 ( f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of
    Evidence, or any other federal rule, that statements made by or on behalf of HSBC Switzerland
    before or after the date of this Agreement, or any leads derived therefrom, should be suppressed
    or otherwise excluded from evidence. It is the intent of this Agreement to waive any and all
    rights in the foregoing respects.

             22.     HSBC Switzerland, having admitted to the facts in the Statement of Facts, agrees
    that it shall not, through its attorneys, agents, or employees, make any public statement, in
    litigation or otherwise, contradicting the Statement of Facts or its representations in this
    Agreement. Any such contradictory statement by HSBC Switzerland, through its present or
    future attorneys, agents, or employees, shall constitute a violation of this Agreement, and
    HSBC Switzerland thereafter shall be subject to prosecution as specified in Paragraphs 20 and
    21, above, or the Deferral Period shall be extended pursuant to Paragraph 12, above. The
    decision as to whether any such contradictory statement will be imputed to HSBC Switzerland
    for the purpose of determining whether HSBC Switzerland has violated this Agreement shall be
    within the sole discretion of the Office. Upon the Office's notifying HSBC Switzerland of any
    such contradictory statement, HSBC Switzerland may avoid a finding of violation of this
    Agreement by repudiating such statement both to the recipient of such statement and to the
    Office within forty-eight (48) hours after having been provided notice by the Office. HSBC
    Switzerland consents to the public release by the Office, in its sole discretion, of any such
    repudiation. The Office agrees that nothing in this Agreement in any way prevents HSBC
    Switzerland from taking good faith positions, raising defenses, or asserting affirmative claims
    that are not inconsistent with the Statement of Facts in any civil proceedings, investigations, or
    litigation involving private parties or government entities, including non-U.S. litigations or non-
    U.S. investigations. Nothing in this Agreement is meant to affect the obligation of HSBC



                                                      8
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 10 of 74
                                                                                 76




     Switzerland or its officers, directors, agents or employees to testify truthfully to the best of their
     personal knowledge and belief in any proceeding.

             23.     HSBC Switzerland agrees that it is within the Office's sole discretion to choose,
     in the event of a violation, the remedies contained in Paragraphs 20 and 21 above, or instead to
     choose to extend the period of deferral of prosecution pursuant to Paragraph 12. HSBC
     Switzerland understands and agrees that the exercise of the Office's discretion under this
     Agreement is unreviewable by any court. Should the Office determine that HSBC Switzerland
     has violated this Agreement, the Office shall provide prompt written notice to HSBC Switzerland
     of that determination and provide HSBC Switzerland with a 30-day period from the date of
     receipt of notice in which to make a presentation to the Office to demonstrate that no violation
     occurred, or, to the extent applicable, that the violation should not result in the exercise of those
     remedies or in an extension of the period of deferral of prosecution, including because the
     violation has been cured by HSBC Switzerland.

                                       ADDITIONAL PROVISIONS

                                           Limits of the Agreement

            24.     It is understood that this Agreement is binding on the Office but does not bind any
     other components of the Department, any other Federal agencies, any state or local law
     enforcement agencies, any licensing authorities, or any regulatory authorities. However, if
     requested by HSBC Switzerland or its attorneys, the Office will bring to the attention of any such
     agencies, including but not limited to any regulators, as applicable, this Agreement, the
     cooperation of HSBC Switzerland, and HSBC Switzerland's compliance with its obligations
     under this Agreement.

                                                 Public Filing

             25.    The Office and HSBC Switzerland agree that, upon the submission of this
     Agreement (including the Statement of Facts and other attachments) to the Court, this Agreement
     and its attachments shall be filed publicly in the proceedings in the United States District Court
     for the Southern District of Florida.

             26.     The parties understand that this Agreement reflects the unique facts of this case
     and is not intended as precedent for other cases.

                                         Execution in Counterparts

            2 7.   This Agreement may be executed in one or more counterparts, each of which shall
     be considered effective as an original signature.




                                                        9
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 11 of 74
                                                                                 76




                                             Integration Clause

               28.     This Agreement sets forth all the terms of the Deferred Prosecution Agreement
        between HSBC Switzerland and the Office. This Agreement supersedes all prior understandings
        or promises between the Office and HSBC Switzerland. No modifications or additions to this
        Agreement shall be valid unless they are in writing and signed by the Office, HSBC
        Switzerland's attorneys, and a duly authorized representative of HSBC Switzerland.

        Agreed and accepted to:

        For the United States of America:

        STUART M. GOLDBERG
        Acting Deputy Assistant Attorney General for Criminal Matters
        Tax Division


                                                                           1      l
                                                                                 f
        By:        ,~/2-/                                                  I
                                                                     /Z,/l'J //       f
        MarkF.✓naly ,                                             Date   r I
        Senior Litigation Counsel
        Jason H. Poole
   /    Assistant Chief
        Grace Albinson
        Trial Attorney

                C Switzerland:




                                                                  12/Ja/J J
                                                                  Date
                                                                         ~,

        Genera Counsel, HSBC Switzerland




                                               -----
       ~-HOLMWOOD                                                 Date
        WilmerHale LLP
        Attorney for HSBC Switzerland



                                                       10
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 12 of 74
                                                                                 76




                  EXHIBIT A
                   TO THE
                  DEFERRED
                PROSECUTION
                 AGREEMENT
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 13 of 74
                                                                                 76




                                                LEGALIZATlON

       I;, th~ wtd~rsigµed, notc1ry public ofOerteva (Switzyiiand) M~ Cm-¢lµie Mfo._h~. her§by terlify that
       the for~:going -si~&tures. lia.ve b~e1;1 e~ecuted to.day hero~ me by

       llr. An(l:r.eas von. :PJa:nta!!.- b_orn o n - 1 9 5 5 (,nn.eteen hl.lllcli¢4 @d ·fifty .five)~
                                  residen:~ o ( G ~wlio ftuni;sh~ci _pr'6.of o{!dentity titr~mgh
       S~ss ~i·tt.·2:en_ · of Base-I-
       his -8.wis~ p~s~p91rt: -n°     5403, _           .            .
       and
        Herve ~b(!f~, hoin · o n - 1 9 6 9 (nipeteen h®~~-cl ®A si~ i4.ue)? Swiss citizen
                                          ~ - •(S;wftz~rland), wiio flv:uished_ J;toof o_J i'derttity through
       -ot_ch~~--¢~)3o_-_-ut~, . f e s ie:ne~B91Jrg
       hts Swiss pa~sportn°_,-6l9,                                                       :.              .
       who are ent~ted in the Register ·of Comm~wce -qfth.e CMton '!Jf G~_ne.va· tswi~d~M)-with Joint
       agent signature qt _two· for the .

       HSBC Private Hank (Suisse) S~. limited company with domicile in Ge~eva ·(S·witz;erland),

     , Dr. Andreas von Planta as Chaionan of tb. Bo:~d and Herve Cherix., Company Secretary acting
       as Secretary o:ftp:_e Bwud..        ·                ··                                               ·


      ·Geneva (Switzeriand) thi~ 18th (eight~enth) day of Nov~inbe.r 2019 (two thous:artd ;md nineteen)



                                         .~_
                                           :._. :·1:L            r
                                        ~ -                      -------
        r
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 14 of 74
                                                                                 76




       CERTIFICATE OF CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS
                       OF HSBC PRIVATE BANK (SUISSE) SA



      We, Andreas von Planta, Chairman of the Board of Directors (the Board) of HSBC Private Bank
      (Suisse) SA (PBRS), a limited company duly organized and existing under the laws of Switzerland,
      and Herve Cherix, Company Secretary of PBRS acting as Company Secretary of the Board, do
      hereby certify that the following is a complete and accurate copy of a resolution adopted by the
      Board of Directors of PBRS on 18 November 2019:



      1.     That the board of directors of PBRS:

             a)     has thoroughly reviewed and understands the Deferred Prosecution Agreement
                    attached hereto, including the Criminal Information, Statement of Facts and Civil
                    Forfeiture Complaint, attached respectively as Exhibits B, C, and D to the Deferred
                    Prosecution Agreement;

             b)     has consulted with U.S. and Swiss legal counsel in connection with this matter,
                    including with respect to PBRS's rights, possible defenses, the relevant United
                    States Sentencing Guidelines provisions, and the consequences of entering into the
                    Deferred Prosecution Agreement;

             c)     is fully satisfied with its attorneys' representation during all phases of the
                    investigation and the resolution of this matter;

             d)     acknowledges the unanimous approval of the Deferred Prosecution Agreement by
                    PBRS's Board and its request that the Board of Directors vote to enter into the
                    Deferred Prosecution Agreement;
                                                                          ii{                 .>. ..
             e)     has unanimously voted to enter into the Deferred Prosecution Agreement,
                    including:

                    i)      consenting to the filing of a one-count criminal information in the United
                            States District Court for the Southern District of Florida, charging PBRS
                            with conspiring with others, including U.S. taxpayers, in violation of Title
                            18, United States Code, Section 371, to (I) defraud the United States and
                            an agency thereof, to wit, the United States Internal Revenue Service, (2) to
                            file false federal income tax returns in violation of Title 26, United States
                            Code, Section 7206(1 ), and (3) to evade federal income taxes in violation
 II t  . l"
Case  0:19-cr-60359-RKA
      1:20-cv-20068-JAL Document 1-1
                                 8-2 Entered on FLSD Docket 01/08/2020
                                                            12/10/2019 Page 15 of 74
                                                                                  76




                           of Title 26, United States Code, Section 720 I; ii) waiving indictment on this
                           charge; and iii) to make payments totaling USO 192,350,000 as follows:

                           (I)       to make a payment of restitution in the amount of USO 60,600,000
                                     to the United States Internal Revenue Service, representing the
                                     approximate unpaid pecuniary loss to the United States as a result
                                     of the conduct described in the Statement of Facts;

                           (2)       to forfeit an amount ofUSD 71,850,000 to the United States
                                     Department of the Treasury for approximate fees earned by PBRS
                                     as a result of the conduct described in the Statement of Facts; and

                           (3)       to pay a penalty in the amount of USO 59,900,000 as directed by
                                     the United States Attorney for the Southern District of Florida or
                                     the Tax Division of the United States Department of Justice.

      2.     That Alexander Classen, Chief Executive Officer of PBRS, and Rachel Mattatia, General
             Counsel of PBRS, are hereby authorized each individually (i) to execute the Deferred
             Prosecution Agreement on behalf of PBRS substantially in such form as reviewed by the
             Board of Directors with such non-material changes they may approve; and (ii) to take, on
             behalf of PBRS, all actions and to approve and execute all forms, terms or provisions of
             any agreement and other documents as may be necessary or appropriate in order to carry
             out the foregoing; and

      3.     That Matthew Holmwood, WilmerHale LLP, is hereby authorized to sign the Deferred
             Prosecution Agreement in his capacity as PBRS's U.S. counsel.

      We further certify that the above resolution has not been amended or revoked in any respect and
      remains in full force and effect.

      IN WITNESS WHEREOF, we have executed this Certification this 18 November 2019.



           tf.~. ft~
       Dr. Andreas von Planta
                                 l                       ~~ Gt.(<
                                                         Herve Cherix
       Chairman                                          Company Secretary
        Case 0:19-cr-60359-RKA
             1:20-cv-20068-JAL Document 1-1
                                        8-2 Entered on FLSD Docket 01/08/2020
                                                                   12/10/2019 Page 16 of 74
                                                                                         76




                     EXHIBITB
                      TO THE
                 <.. DEFERRED
•   -    •   ..    PROSECUTION
                       4               t
              .   ..   ,   .   ,,.,,


               .    AGREEMENT
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 17 of 74
                                                                                 76

                                                                                                FILED by'    DD         D,C.


                                                                                                    Dec 2, 2019
                                                                                                   .:i.NGELA E. h08L£
                                   UNITED STATES DISTRICT COURT                                   CLERK U.S. DIST. ff
                                                                                                 S.O. OF FLA. -FT. L~UO.
                            19-68~.!A\:t'IViltffl!ibNT
                               CASE NO.
                                           -------------
                                             18 u.s.c. § 371

       UNITED STATES OF AMERICA

      v.

       HSBC PRIVATE BANK (SUISSE) SA,

           Defendant.
      ________________ /

                                               INFORMATION

      The United States Attorney charges that:

                                                  Introduction

              At times relevant to this lnfonnation:

              1.      Defendant HSBC PRIVATE BANK (SUISSE) SA ("HSBC Switzerland" or

       the "Bank") was a private bank incorporated in Switzerland. HSBC Switzerland was the

       product of a series of mergers and acquisitions, including HSBC Guyerzcller Bank Ltd., which

       merged with the Bank in 2009. HSBC Switzerland had its headquarters in Geneva, Switzerland,

      and maintained offices in Lugano and Zurich.

              2.      HSBC Switzerland provided a variety of banking and other financial services to

       customers both resident inside and outside of Switzerland, including providing private-banking

       and asset-management services to United States citizens, resident aliens, and legal pefTT1:anent

       residents ("U.S. persons"), some of whom lived in the Southern District of Florida. HSBC

       Switzerland provided these services through relationship managers and other client advisors

       ("Bankers"), and also acted as a custodian of assets that were managed by both wholly owned

       and third-party fiduciary service providers.
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 18 of 74
                                                                                 76




             3.       HSBC Switzerland maintained some bank accounts on behalf of U.S. persons in

      the names of nominee entities and trusts. HSBC Guyerzeller Trust Company AG and HSBC

      Trust Company AG were wholly owned subsidiaries of HSBC Switzerland and were fiduciary-

      service providers that created and managed some of the nominee entities and trusts on behalf of

      HSBC clients.

             4.       U.S. persons were obligated to report all income earned worldwide, including

      from foreign bank accounts, on their tax returns and to pay the truces due on that income. U.S.

      persons were also obligated to report to the Internal Revenue Service ("IRS"), on Schedule B of

      a U.S. Individual Income Tax Return, Fonn 1040, whether they had a financial interest in, or

      signature or other authority over, a financial account in a foreign country in a particular year and

      to identify the country where the account was maintained.

             5.       In addition, U.S. persons who had a financial interest in, or signature or other

      authority over, one or more financial accounts in a foreign country with an aggregate value of

      more than $10,000 at any time during a particular year were required to file a Report of Foreign

      Bank and Financial Accounts, Form TD 90-22.1 (since changed to FinCEN Form 114),

      C·FBAR"), with the Department of the Treasury.

             6.       An "undeclared account" was a financial account beneficially owned by a U.S.

      person and maintained in a foreign country that the U.S. person had not timely reported to the

      United States on a tax return and FBAR.

                                                      COUNT 1
                                                    CONSPIRACY
                                                    18 u.s.c. § 371

             7.       The factual allegations contained in Paragraphs 1 through 6 of this Information

      are reallegcd and incorporated by reference as if copied verbatim.



                                                        2
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 19 of 74
                                                                                 76




             8.      From at least 2000 through 2010, in the Southern District of Florida and

      elsewhere, the defendant,


                                  HSBC PRIVATE BANK (SUISSE) SA,


      unlawfully, voluntarily, intentionally, and knowingly conspired and agreed with U.S. persons,

      HSBC Switzerland Bankers and employees, and wholly owned and third-party fiduciaries and

      fiduciary service providers, (1) to defraud the United States for the purpose of impeding,

      impairing, obstructing, and defeating the lawful Government functions of the IRS in the

      ascertainment, computation, assessment, and collection of revenue, namely, federal income taxes

      and (2) to commit offenses against the United States, namely, violations of Title 26, United

      States Code, Sections 7201 and 7206( 1).

             9.      It was an object of the conspiracy that HSBC Switzerland and its co-conspirators

      would conceal the offshore assets and income of U.S. persons who maintained financial accounts

      at HSBC Switzerland from the IRS, evade those U.S. persons' U.S. tax obligations, and file false

      federal tax returns with the IRS.

                                          Overview of the Conspiracy

             10.     From at least 2000 through 2010, HSBC Switzerland assisted U.S. persons in

      concealing their offshore assets and income from U.S. tax authorities, evading their U.S. tax

      obligations, and filing false federal tax returns with the IRS. By 2002, the Bank held a total of

      approximately 720 undeclared relationships on behalf of U.S. persons with an aggregate value of

      approximately $825 million. The Bank's undeclared assets under management peaked in 2007,

      at approximately $1.26 billion. HSBC Switzerland and its co-conspirators used Swiss bank

      secrecy to conceal the accounts of U.S. clients from the U.S. tax authorities, and HSBC

                                                       3
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 20 of 74
                                                                                 76




      Switzerland Bankers would emphasize this to clients and prospective clients. HSBC Switzerland

      also provided a number of traditiona1 Swiss banking services that further assisted its U.S. clients

      in concealing their accounts from the U.S. government, including the use of numerical and coded

      names for accounts, prepaid debit, credit, and travel cards, and hold-mail services in which the

      Bank would not send any account documents to the account holders.

             11.      HSBC Switzerland Bankers advised and assisted U.S. persons to open and

      maintain bank accounts in the names of nominee entities and trusts that did not serve any

      business purpose, in order to conceal the U.S. person's beneficial ownership of the accounts.

                                   Manner and Means of the Conspiracy

             12.      Among the manner and means by which HSBC Switzerland and its co-

      conspirators carried out the conspiracy \Vere the following:

                   a. HSBC Switzerland opened accounts in Switzerland for U.S. persons that the

                      clients did not report to the United States on either Forms l 040, Schedule B, or on

                      FBARs, and for which the U.S. persons did not report or pay taxes on account

                      earnings to the United States. The materially false Forms 1040 that clients filed

                      were often electronically transmitted to the IRS through the use of interstate wire

                      communications. Funds were often transferred to or from these accounts by

                      means of wire transfers in foreign commerce.

                   b. HSBC Switzerland managed undeclared accounts for U.S. persons at the Bank.

                   c. HSBC Switzerland assured U.S. clients that Swiss bank secrecy would conceal

                      their assets and income from being disclosed to U.S. tax authorities.

                   d. HSBC Switzerland provided U.S. clients with code-name or numbered accounts

                      that provided an extra level of concealment.



                                                        4
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 21 of 74
                                                                                 76




               e. HSBC Switzerland provided U.S. clients with prepaid debitt credit, and travel

                    cards linked to their undeclared accounts, which allowed U.S. clients to withdraw

                    funds remotely or pay for goods and services without a clear paper trail back to

                    their undeclared accounts in Switzerland.

               f.   HSBC Switzerland provided hold-mail services, under which account statements

                    and other documents associated with the client's account would not be sent to the

                    client's address in the United States.

               g. HSBC Switzerland created and managed nominee trusts and entities for clients

                    via wholly owned fiduciary-service-provider companies such as HSBC

                    Guyerzeller Trust Company AG and HSBC Trust Company AG and Cordico

                    Management AG. HSBC Switzerland used these wholly owned fiduciary-service-

                    provider companies to provide individuals from tax-haven countries to serve as

                    trustees or directors of the nominee entities

               h. HSBC Switzerland assisted clients in creating entities that were incorporated in

                    offshore tax-haven jurisdictions, such as the British Virgin Islands, Liechtenstein,

                    and Panama, for further concealment and to circumvent an agreement the Bank

                    had with the IRS that required the Bank to report U.S. persons' ownership of

                    accounts holding U.S. securities.

               i.   Beginning in 2007, in order to appear to distance itself from the tax evasion

                    scheme, HSBC Switzerland ceased using its wholly owned subsidiaries to create

                    and manage nominee trusts, and transferred management of these trusts to an

                    individual fiduciary who was a former employee of the Bank.

               j.   Beginning in 2009t HSBC Switzerland closed accounts for U.S. persons who had

                    $I   million or less in assets under management, or did not sign an IRS Form W-9
                                                        5
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 22 of 74
                                                                                 76




                       and other documents required by the policy. However, some Bankers assisted

                       some clients in closing their accounts in a manner that continued to conceal their

                       offshore assets, including directing their clients to other Swiss banks that were

                       continuing to accept undeclared accounts and allowing clients to withdraw the

                       contents of their accounts in cash.

                                                    Overt Acts

              13.      In furtherance of the conspiracy and to effect the illegal objects thereof, HSBC

       Switzerland and other co-conspirators committed the following overt acts, among others, in the

       Southern District of Florida and elsewhere:

                    a. On various dates between 2000 and 2010, HSBC Switzerland Bankers opened

                       new undeclared accounts for U.S. persons in the names of nominee entities and

                       trusts, including, for example, an HSRC Banker who convinced a client who had

                       accounts with at least three other Swiss banks to transfer some of his assets to

                       HSBC Switzerland and to set up his account in the name of a company

                       established in Panama.

                    b. On various dates between in or about 2005 and in or about 2007, at least four

                       HSBC Switzerland Bankers traveled to the United States in order to meet with at

                       least 25 different undeclared U.S. clients, and made efforts to obtain new U.S.

                       clients.

                    c. In or around 2006, an HSBC Switzerland Banker travelled to the United States

                       and attended Design Miami, a major annual arts and design event in the Southern

                       District of Florida, in an effort to recruit prospective U.S. clients to open

                       undeclared accounts at HSBC Switzerland.



                                                          6
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 23 of 74
                                                                                 76




               d. In or around 2009, an HSBC Switzerland Banker allowed a U.S. client with an

                   undeclared account holding approximately $20 million in assets under

                   management to transfer his funds to an account in the name of his girlfriend, who

                   was a citizen of Hong Kong. However, the U.S. client maintained control over the

                   account, and the HSBC Switzerland Banker assured the U.S. client that the

                   account would not be disclosed to U.S. authorities.

            All in violation of Title 18, United States Code, Section 371.




                                                  ~?:~
                                                     7
                                                  ARIANA FAJPtflDO ORSHAN
                                                  UNITED STATES ATTORNEY




                                                  ACTING DEPUTY ASSIST ANT ATTORNEY
                                                  GENERAL
                                                  TAX DIVISION


                                              ~L
                                                  MARKF. DALY
                                                                      la&.rt1Q!?-yl {)A...r;/
                                                                         (F                     V


                                                  SENIOR LITIGATION COUNSEL
                                                  JASON H. POOLE
                                                  ASSISTANT CHIEF
                                                  GRACE E. ALBINSON
                                                  TRIAL ATTORNEY




                                                      7
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 24 of 74
                                                                                 76




                  EXHIBIT C
                   TO THE
                  DEFERRED
                PROSECUTION
                 AGREEMENT
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 25 of 74
                                                                                 76




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-60359-CR-ALTMAN/HUNT
                                          18 u.s.c. § 371

     UNITED STATES OF AMERICA

     v.

     HSBC PRIVATE BANK (SUISSE) SA,

                    Defendant.
     _ _ _ _ _ _ _ _ _ _ _ _ _!

                                         STATEMENT OF FACTS

     I.     BACKGROUND

     1.       HSBC Private Bank (Suisse) SA ("'HSBC Switzerland") is incorporated and domiciled in
     Switzerland, with its headquarters in Geneva. HSBC Switzerland is an operating bank
     subsidiary of HSBC Private Bank Holdings (Suisse) SA, a Swiss-based holding company. 1 At
     all relevant times, HSBC Switzerland had its own Board of Directors, Chief Executive Officer,
     Management Executive Committee, and Legal and Compliance functions.

     2.     HSBC Switzerland was incorporated in 2001. It is the product of a series of acquisitions
     and mergers. In 1999, HSBC acquired Republic National Bank of New York ("Republic Bank")
     and Safra Republic Holdings SA. In 2009, HSBC Switzerland merged with HSBC Guyerzeller
     Bank Ltd. ("'HSBC Guyerzeller").

     3.      HSBC Guyerzeller was a Swiss private bank that was wholly owned by HSBC Private
     Bank Holdings (Suisse) SA. HSBC acquired a majority share of HSBC Guyerzeller in 1992 as
     part of its acquisition of Midland Bank, a U.K.-based bank that owned HSBC Guyerzeller. In
     2002, HSBC integrated HSBC Guyerzeller with Credit Commercial de France (Suisse) SA and
     Handelsfinanz-CCF Bank, the private Swiss bank businesses of Credit Commercial de France,
     which HSBC had acquired in 2000. HSBC Guyerzeller maintained a head office in Zurich, and
     branches in Geneva and Lugano, as well as representative offices in Hong Kong and Istanbul.
     Prior to the 2009 merger, HSBC Guyerzeller operated separately from HSBC Switzerland.

     4.     Throughout this statement of facts, HSBC Switzerland is used to refer to the current
     HSBC Switzerland and any of its predecessor entities. When relevant, the names of specific
     predecessor banks are used.

     5.     HSBC Switzerland provided private banking and asset management services to
     individuals and entities resident both inside and outside of Switzerland, including U.S. persons.
     HSBC Switzerland provided these services through relationship managers ("'Bankers") and other

            HSBC Switzerland is indirectly owned by HSBC Holdings pie, a U.K.-based holding company ("HSBC").
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 26 of 74
                                                                                 76




     client advisors based in Geneva, Lugano, and Zurich. It also acted as a custodian of assets
     managed by third-party investment advisers and trustees.

     6.      Since 2006, HSBC Switzerland provided fiduciary services through HSBC Guyerzeller
     Trust Company AG 2 and its subsidiaries, which created trusts and nominee entities to hold
     accounts for the owners. Prior to 2006, HSBC Switzerland provided trust services through
     HSBC Trust Company AG, a wholly owned subsidiary of HSBC Switzerland, and HSBC
     Guyerzeller provided similar services through an in-house function and wholly owned corporate
     services companies. Other wholly owned companies provided directors to manage these entities
     for the benefit of and at the direction of the owners.

     7.      HSBC operated an affinity-marketing program referred to as the Global South Asian
     Diaspora ("GSAD") until 2012. From 1999 to 2012, the head ofGSAD was an employee of
     HSBC's U.K. private bank and later detailed to HSBC Switzerland. Employees detailed to
     GSAD sought to recruit wealthy South Asian clients residing around the world to bank at HSBC
     or to expand their existing banking at HSBC-owned entities. Part of the GSAD program
     involved actively marketing onshore services in the United States. A few executives and
     employees assigned to GSAD encouraged U.S. persons to open and maintain bank accounts in
     Switzerland.

     II.    U.S. INCOME AND TAX REPORTING OBLIGATIONS

     8.      U.S. citizens, resident aliens, and legal permanent residents ("U.S. persons") are
     obligated to report all income earned worldwide, including from foreign bank accounts, on their
     tax returns and to pay the taxes due on that income. Since 1976, U.S. persons have been
     obligated to report to the Internal Revenue Service ("'IRS") on a Schedule B of a U.S. Individual
     Income Tax Return, Form 1040, whether they had a financial interest in, or signature or other
     authority over, a financial account in a foreign country in a particular year and to identify the
     country where the account was maintained.

     9.      Since 1970, U.S. persons who had a financial interest in, or signature or other authority
     over, one or more financial accounts in a foreign country with an aggregate value of more than
     $10,000 at any time during a particular year, have been required to file a Report of Foreign Bank
     and Financial Accounts, FinCEN Form 114, formerly known as Form TD F 90-22.1, (the
     "FBAR") with the Department of the Treasury. The FBAR for the applicable year during the
     relevant period here was due on June 30 of the following year.

     10.     An "undeclared account" is a financial account beneficially owned by an individual
     subject to U.S. tax obligations and maintained in a foreign country, which the individual did not
     report to the U.S. government on an income tax return and an FBAR.

     11.     Since 1935, Switzerland has maintained criminal laws that ensure the secrecy of client
     relationships at Swiss banks. Swiss law prohibits the disclosure of identifying information
     without client authorization, except in certain limited circumstances. Because of the secrecy

            HSBC Switzerland is now in the process of closing its trust company, which has been wholly owned by
            HSBC Switzerland since the merger of HSBC Switzerland and HSBC Guyerzeller. At this time, the trust
            company is called HSBC Trust Company AG.



                                                         2
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 27 of 74
                                                                                 76




     guarantee that Swiss bank secrecy laws created, these Swiss criminal provisions have historically
     enabled U.S. clients to conceal their Swiss bank accounts from U.S. authorities.

     III.     OVERVIEW

     12.      From at least 2000 to 2010, HSBC Switzerland aided and assisted U.S. persons in
     evading their U.S. tax obligations, filing false tax returns with the IRS, and concealing their
     offshore assets and income from U.S. authorities. HSBC Switzerland did so by opening and
     maintaining undeclared accounts for U.S. persons, by allowing third-party asset managers to
     manage undeclared accounts for U.S. persons, and by taking other actions to facilitate U.S.
     persons in concealing their assets and income and evading taxes. HSBC Switzerland knew that
     U.S. persons were maintaining undeclared accounts in violation of U.S. law. Many of these
     clients resided in the United States, including in the Southern District of Florida.

     13.    In 2002, HSBC Switzerland maintained approximately 720 U.S.-person relationships
     with approximately $825 million in Assets Under Management ('"AUM") for clients that were
     not declared (hereinafter ""undeclared U.S.-person relationships"). 3 Although the number of
     undeclared U.S.-person relationships declined in the following years, the AUM increased,
     reaching a peak of $1.26 billion in 2007, as described below.

            Year                              Number of Undeclared                  Year-end AUM
                                              U.S.-Person Relationships             (in USO $ Millions)
                                              at Year-End
            2002                              720                                   825
            2003                               700                                  985
            2004                              660                                   980
            2005                              600                                   930
            2006                               560                                   1035
            2007                               550                                   1260
            2008                               540                                  910
            2009                               375                                  745
            2010                               265                                  615




              Undeclared U.S.-person relationships, which are relationships in which the Bank did not have evidence of
              declared status, comprised less than 2.0% of the HSBC Switzerland's total AUM during the 2002-to-2010
              period. Many of the U.S.-person client relationships open in 2002 were inherited through the acquisitions.
              Other clients became U.S. persons after they opened their relationship by, for example, moving to the
              United States. If a relationship was open during the relevant period and became U.S. related after it was
              opened, it is included as a U.S.-person relationship and reflected in the chart for any year that it was open.
              HSBC Switzerland also banked declared U.S.-person relationships. Relationships with an account
              associated with an IRS Form 1099 or an identified, and timely-filed, FBAR are treated as declared
              U.S.-person relationships.



                                                                3
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 28 of 74
                                                                                 76



   14.     U.S.-person accounts included individual accounts that were held in the names of the
   U.S. persons, sometimes with numerical or coded names. In code-name or numbered accounts,
   the bank used a code name or number on the customer's account and on any documentation that
   the customer received from the bank in lieu of referring to the U.S. client by name. These
   accounts also included accounts where U.S. persons controlled or owned the account through a
   nominee, including as settlors of trusts or foundations, beneficiaries of those trusts, or the
   beneficial owner of accounts held in the names of corporations, which were often established in
   offshore tax-haven jurisdictions with strict secrecy laws.

   15.     HSBC Switzerland conducted business with U.S. persons through Bankers and client
   advisors. At least twenty Bankers traveled to the United States during the 2000s and met with
   undeclared and declared clients, including meeting clients in the Southern District of Florida.
   Other times, clients traveled to Switzerland and met with Bankers and client advisors about their
   accounts.

   IV.    OFFENSE CONDUCT

          A.      HSBC Switzerland Aided and Assisted U.S. Persons in Concealing Assets
                  and Income

   16.     HSBC Switzerland provided a variety of traditional Swiss banking services that aided its
   U.S. clients to help conceal their assets and income from U.S. authorities. HSBC Switzerland
   Bankers advised clients that they could use HSBC Switzerland's services to conceal income and
   assets from the U.S. government. The most significant services are set forth below, and some are
   described in more detail in the sections that follow.

                 a. HSBC Switzerland Bankers on occasion advised clients not to return to the
                    United States carrying more than $10,000 in currency or other monetary
                    instruments to avoid filing Reports of International Transportation of
                    Currency or Monetary Instruments, which might lead U.S. authorities to
                    investigate the source of the funds being transported.

                 b. HSBC Switzerland Bankers assisted U.S. clients in structuring withdrawals
                    from their undeclared accounts via wire transfers in amounts less than $10,000
                    in an attempt to conceal the transactions, and their undeclared Swiss accounts,
                    from U.S. authorities.

                 c. HSBC Switzerland Bankers assisted U.S. clients to access funds held in their
                    undeclared accounts by providing clients with credit, debit, or travel cards
                    linked to their undeclared accounts. Clients instructed the bank by telephone,
                    mail, or email to load Swiss francs, U.S. dollars, or Euros onto these cards
                    from the client's account at the bank. The clients used the cards for purchases
                    and remitted the unused balances back to their accounts. Bankers cautioned at
                    least a few clients not to use the cards in the United States. Some types of
                    cards did not have the bank or the U.S. client's name on them, and allowed
                    U.S. clients to withdraw funds remotely or pay for goods and services without
                    a clear paper trail back to their undeclared accounts in Switzerland.



                                                   4
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 29 of 74
                                                                                 76




                    d. HSBC Switzerland Bankers issued checks drawn on HSBC Switzerland's
                       correspondent accounts, including at HSBC Bank USA, in the United States
                       for U.S. clients. These checks, which were essentially cashier checks,
                       included the name of HSBC Switzerland, but not the client's name or the
                       name of the client's bank account, and were routinely provided to clients.
                       U.S. clients used these checks to obscure the money's origin because such
                       checks could be deposited without disclosing the name or ownership of the
                       Swiss bank account.

                    e. HSBC Switzerland Bankers discouraged U.S. clients from receiving mail,
                       including bank statements, at their homes in the United States. Instead, the
                       bank held all mail correspondence for those U.S. clients, making their
                       undeclared accounts less likely to come to the attention of the IRS. Multiple
                       reports made by HSBC Switzerland Bankers following trips to the United
                       States to meet with existing or prospective clients revealed that HSBC
                       Switzerland Bankers frequently advised clients to sign "hold-mail"
                       agreements with the bank in order to avoid detection of their accounts.

                    f.   HSBC Switzerland Bankers advised U.S. clients not to transport account
                         documentation from Switzerland back to the United States. Further, HSBC
                         Switzerland Bankers told their U.S. clients to refrain from phoning the bank
                         from the United States and to place phone calls to their Bankers from
                         locations outside the United States.

            B.      HSBC Switzerland Created and Managed Nominee Entities for U.S. Persons
                    to Help Them Hide Assets and Income

     17.     HSBC Switzerland Bankers advised U.S. persons to open and maintain bank accounts in
     the names of nominee companies and trusts. These nominee trusts and companies did not serve
     any business purpose, but were instead used to conceal the U.S. person's beneficial ownership of
     the accounts. By using a trust or corporation, it would appear that those entities, and not the U.S.
     person, owned and controlled the assets and income of the account.

     18.     HSBC Switzerland utilized in-house trust companies or functions-including HSBC
     Guyerzeller Trust and its predecessors-to create nominee trusts and corporate entities for
     clients. HSBC Guyerzeller Trust and other trust services affiliated with HSBC Switzerland
     created these nominee entities in offshore tax-haven jurisdictions, such as the British Virgin
     Islands, Liechtenstein, and Panama.

     19.     HSBC Switzerland used wholly owned or affiliated companies, including Cordico
     Management AG, to provide individuals from those tax-haven countries to serve as trustees or
     directors of the nominee entities. These trustees and directors employed by HSBC Switzerland's
     wholly owned or affiliated companies exercised little to no independence. Rather, they managed
     the accounts at HSBC Switzerland at the direction of the U.S. persons who beneficially owned
     the assets in the accounts.




                                                      5
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 30 of 74
                                                                                 76




     20.      Even in circumstances where HSBC Switzerland did not utilize an in-house company to
     either create or manage the nominee entities, HSBC Switzerland knew that U.S. persons were the
     true beneficial owners of the assets in the accounts held in the names of trusts and corporate
     entities. HSBC Switzerland Bankers knowingly accepted IRS Forms W-8BEN (Certificate of
     Foreign Status of Beneficial Owner for United States Tax Withholding and Reporting
     (Individual)), or HSBC Switzerland's substitute forms, provided by the directors of nominee
     companies and trustees of the trusts who falsely represented under penalty of perjury that the
     companies and trusts, and not the U.S. persons, were the beneficial owners of the assets for tax
     reporting purposes.

            C.      The Qualified Intermediary Agreement

     21.      In 2001, HSBC Switzerland entered into a Qualified Intermediary Agreement
     ("QI Agreement") with the IRS. Agreements under the Qualified Intermediary regime provided
     a framework for U.S. information reporting and tax withholding by a non-U.S. financial
     institution with respect to U.S. securities. The QI Agreements were intended to ensure that, with
     respect to U.S. securities held in an account at the bank, non-U.S. persons were subject to the
     proper U.S. withholding tax rates and that U.S. persons holding U.S. securities were properly
     paying U.S. tax. QI Agreements, however, were also limited in scope and did not address non-
     U.S. securities and did not replace or supplant U.S. tax, securities, and criminal laws that also
     applied to a bank's conduct.

     22.     The QI Agreement took account of the fact that Swiss law prohibited HSBC Switzerland,
     like other Swiss banks, from disclosing the identity of an account holder. In general, if an
     account holder wanted to trade in U.S. securities and avoid mandatory U.S. tax withholding, the
     agreement required HSBC Switzerland to obtain the consent of the account holder to disclose the
     client's identity to the IRS. The QI Agreement required HSBC Switzerland to obtain IRS Forms
     W-9 and to undertake IRS Form 1099 reporting for new and existing U.S. clients engaged in
     U.S. securities transactions.

     23.     In an effort to avoid the QI Agreement's reporting requirements, some HSBC
     Switzerland Bankers encouraged their U.S. clients to create and open accounts in the names of
     offshore entities. Consistent with all other Swiss-located banks, HSBC Switzerland treated these
     foreign nominee entities as the owners of the assets, despite the beneficial owners being
     identified on Forms A and similar documents maintained by the bank. HSBC Switzerland did
     not report the U.S. persons' ownership of these accounts to the IRS. In some instances, Bankers
     knowingly accepted false information from account holders, settlors, and beneficial owners
     regarding their citizenship or residence.

     24.    After acquiring Republic Bank in 1999, the predecessor of HSBC Switzerland-but not
     HSBC Guyerzeller-continued Republic Bank's policy requiring U.S. clients to sign a U.S.
     Bank Secrecy waiver. Despite obtaining waivers from a number of U.S. clients, HSBC
     Switzerland did not use these waivers to report U.S.-person accounts or income earned on the
     accounts to the IRS. HSBC Switzerland did not change its stance towards U.S. tax compliance
     or consistently reject clients who refused to sign a waiver.




                                                     6
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 31 of 74
                                                                                 76




     25.     In 2004, HSBC Guyerzeller sought to reduce its exposure to the U.S. market. It decided
     to stop opening new relationships for U.S.-resident clients, to close accounts with AUM less than
     $750,000, and to require new clients to sign a U.S. Bank Secrecy waiver, which HSBC
     Switzerland already required. HSBC Guyerzeller did not, however, change its stance towards
     tax compliance. In order to appear to distance itself from the tax evasion scheme, the bank
     adopted a new policy regarding the management of nominee trusts and other entities. That
     policy required the bank to shift management of approximately 20 entities connected to a few
     relationships from its in-house service providers to outside providers. As noted in the minutes of
     a managing committee meeting, the new policy required that third parties manage structures that
     were "not tax compliant (i.e., the funds are not reported to the IRS)." Even though the bank
     knew that those U.S. clients were evading their taxes, it did not close the accounts.

     26.     The new policy required an outside provider to manage the entities and accounts used by
     U.S. persons to evade their taxes. However, for a few relationships, HSBC Guyerzeller
     recommended an individual ("'Fiduciary l "), who had been an employee of HSBC Guyerzeller in
     the 1990s and owned and operated companies that provided fiduciary and asset management
     services, to manage the entities.

            D.      HSBC Switzerland Created a North American Desk to Service Accounts for
                    U.S. Persons and Others

     27.     Prior to 2004, more than I 00 Bankers managed a mix ofU.S.-person and non-US.-
     person clients. In general, those Bankers managed only a small number of clients who were U.S.
     persons. In 2004, HSBC Switzerland management created a North American desk, generally
     staffed by four or five Bankers to focus on pre-existing U.S. clients (and also the clients of
     another country) and to help implement and follow U.S. Qualified Intermediary documentation
     requirements and SEC securities rules and regulations. Despite creating this new desk, HSBC
     Switzerland was slow to transfer all U.S.-person accounts to be handled by the desk.

     28.      Between 2005 and 2007, at least four Bankers on the North American desk traveled to
     the United States to meet at least 25 different clients, and took at least eleven trips to the
     United States. During these trips, HSBC Switzerland Bankers on the North American desk met
     with undeclared clients and prospective U.S. persons in an effort to obtain new clients. The
     following are illustrative examples:

                    a. During a trip to the United States in 2006, Banker A discussed with a U.S.
                       client the provision of a credit card linked to the client's account for an
                       upcoming trip to Europe. When the client asked if the card could be used to
                       withdraw funds in the United States, Banker A counseled the client not to use
                       the card in the United States "to avoid any risks."

                    b. In 2006, Banker B attended Design Miami in an effort to recruit prospective
                       clients.

                    c. In 2007, Banker A and Banker C planned a trip to the United States wherein
                       Banker C was to stay in the United States for a month. Banker A wrote in an




                                                     7
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 32 of 74
                                                                                 76




                        email that Banker C's mission was "to contact a maximum of prospects and
                        existing clients."

     29.     Some Bankers not assigned to the North American desk who retained U.S. clients despite
     the efforts at consolidation also traveled to the United States to meet with their clients.

            E.      HSBC Switzerland Exits the U.S. Cross-Border Business

     30.     In early 2008, it became public that the U.S. government had opened a criminal
     investigation of UBS AG, the largest bank in Switzerland, for tax and securities violations in
     connection with its maintaining undeclared accounts for U.S. clients. After learning this
     information, HSBC Switzerland did not immediately cease its own cross-border business with
     U.S. persons, but began a series of policy changes that ultimately culminated in HSBC
     Switzerland's exit from the business.

     31.     At first, HSBC Switzerland's management-instructed Bankers not to accept clients who
     were fleeing UBS in the wake of the investigation. Despite this directive, some Bankers assisted
     a few UBS clients to transfer their undeclared funds to HSBC Switzerland.

     32.     In June 2008, HSBC Switzerland made its policy towards U.S. persons more stringent, as
     later memorialized in an October 2008 document. The policy stated that U.S.-resident accounts
     could only be opened in "exceptional circumstances" and stated that entity accounts for non-
     residents must include evidence that the "account is not for tax avoidance." The document
     circulating the new policy stated that "US authorities" were taking "a tougher stance on tax
     avoidance and on breaches of investment regulations."

     33.      In February 2009, HSBC Switzerland decided to close accounts for U.S. persons who had
     $1 million or less in AUM. HSBC Switzerland permitted those U.S. clients holding more that
     $1 million to keep their accounts only if they signed a Form W-9, a waiver of Swiss bank
     secrecy, and a declaration of tax compliance. The declaration of tax compliance required the
     client to identify how they were declaring their account and listed the various U.S. tax reporting
     obligations.

     34.    Even after HSBC Switzerland had begun forcing its U.S. clients with undeclared
     accounts to exit the bank, HSBC Switzerland Bankers assisted clients in closing their accounts in
     a manner that continued to conceal their offshore assets. Some Bankers directed their clients to
     other Swiss banks that were continuing to accept undeclared accounts.

     35.      In some other instances, HSBC Switzerland Bankers allowed clients to close their
     accounts and withdraw the contents in cash, although bank management asked Bankers to advise
     clients not to do so. Clients who withdrew cash at account closing often did so to limit the paper
     trail between them and their undeclared accounts. For example, according to U.S. court filings,
     Andrew Silva, a U.S. person who inherited a share of an undeclared account held in the name of
     a trust with two other persons, received $100,000 in cash from HSBC Switzerland's office in
     Zurich in 2009. He did so following a meeting with an external lawyer, who had served as his
     external advisor for a decade, and who told him to withdraw the money in cash and provided him
     with envelopes to mail it to the United States. According to Mr. Silva, when he collected the
     cash, the bank advised him that it would not wire money to the United States because that would


                                                     8
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 33 of 74
                                                                                 76




     leave a record of the transfer. Silva then mailed the cash to himself in the United States in a
     series of packages, each containing less than $10,000, in an attempt to evade currency-reporting
     requirements. After Silva pleaded guilty in the United States, HSBC Switzerland implemented a
     March 2010 policy to limit the amount of cash that a client could withdraw.

     36.     In December 20 l 0, HSBC Switzerland management decided to renew its effort to close
     U.S.-person accounts, even those known to be declared, with limited exceptions for fully
     documented non-resident U.S. person accounts with AUM greater than $5 million. HSBC
     Switzerland set out a specific closing process prohibiting certain types of transactions that could
     be used by clients to conceal undeclared assets, and it retained an accounting firm to support the
     closing process.

            F.      Examples of Misconduct

     3 7.   Examples of the misconduct described generally above include the following specific
     instances of misconduct involving various HSBC Switzerland Bankers and U.S. clients:

                    a. Client l

                            1.     In approximately 1996, Client 1 and her siblings inherited the funds in
                                   a HSBC Switzerland account. At that time, Banker D and Banker E
                                   assisted Client 1 in opening an account at HSBC Switzerland in order
                                   to hold her share of the inherited funds. Banker E advised Client 1 to
                                   open the account in the name of a corporation in a tax-haven country,
                                   which in turn would be owned by a trust in a different tax-haven
                                   country. Banker E used HSBC Guyerzeller Trust to form the trust and
                                   provide trustees to manage the trust. Cordico Management AG
                                   provided nominee directors to manage the corporation and the account.
                                   Banker E advised Client 1 that this structure would make it less likely
                                   that the IRS would detect her ownership of the account.

                            11.    Although the Cordico directors nominally managed the corporation,
                                   Client 1 and her spouse freely accessed the funds in the account
                                   through direct communication with the Banker.

                            111.   Bankers gave Client 1, her spouse, and their children immediate access
                                   to the funds in the offshore account by providing them with credit
                                   cards linked to the account.

                            1v. On numerous occasions in 2002 through 2006, at the command of
                                Client 1, Bankers bid on and purchased works of art for sale at auction
                                houses and galleries outside of the United States, and made a payment
                                to a luxury vacation package provider, directly from Client l's HSBC
                                Switzerland account.

                            v. In 2007, after HSBC Switzerland ceased using its wholly owned
                               subsidiaries to manage trusts and entities for U.S. persons, the bank




                                                         9
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 34 of 74
                                                                                 76




                             transferred management of the corporation to Fiduciary 1, who was a
                             former employee of HSBC Guyerzeller.

                b. Client 2

                        1.   In 2003, Banker F solicited the business of Client 2 and convinced him
                             to transfer some of his assets to HSBC Switzerland. Client 2 and his
                             spouse had accounts with at least three other Swiss banks.

                        11. Banker F advised Client 2 to set up his account in the name of a
                            personal investment company established in Panama. Banker F and
                            his successor, Banker G, both advised Client 2 not to call them from a
                            line in the United States and not to take account statements he obtained
                            in Switzerland back to the United States.

                        111. Client 2 closed his account in 2009, around the time that HSBC
                             Switzerland began closing U.S. accounts.

                c. Client 3

                        1.   Client 3 had an account at HSBC Switzerland from 1990 until 2009,
                             which was funded by money received from his non-U.S. person
                             family. In 2000, Client 3 's Banker, Banker H advised him that if he
                             wished to continue to invest in U.S. securities, Client 3 needed to
                             transfer his assets to an account held in the name of a company not
                             associated with Client 3. Banker H suggested using a British Virgin
                             Islands corporation; however, no corporation was formed.

                        11. Banker H instructed Client 3 not to call Banker H from inside the
                            United States.

                        111. Banker H provided Client 3 with a travel cash card that was
                             periodically replenished with funds from Client 3 's undeclared
                             account. Client 3 used the card to withdraw cash from A TM machines
                             in the United States and Europe.

                        1v. Client 3 closed his account in 2009, around the time that HSBC
                            Switzerland began closing U.S. accounts.

                d.   Client 4

                        1.   A Banker spoke with Client 4 by phone and advised her to use "'hold-
                             mail" services. The Bank received Client 4's permission to not send
                             mail to the client's U.S. address. The Banker noted that Client 4 had
                             not declared her account to the IRS.

                        11. HSBC Switzerland identified the account for closure in 2009.



                                                  10
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 35 of 74
                                                                                 76




                e. Client 5

                        1.     In 2008, during the time that UBS was actively exiting U.S. account
                               holders, Client 5, who had an account at UBS, contacted Banker I and
                               explained that he needed to leave UBS.

                        11.    Banker I opened an account for Client 5 in the name of a Panamanian
                               corporation. Neither Client 5 nor Banker I disclosed Client 5 as a U.S.
                               person when opening the relationship. In 2009, when bank
                               management detennined that Client 5 was a U.S. person, it directed
                               that the client close his relationship.

                        111.   In September 2009, Banker I assisted Client 5 in transferring the assets
                               from his HSBC Switzerland account to an account at a bank in Israel.

                f.   Client 6

                        1.     In approximately 2006, Client 6 opened an account at HSBC
                               Switzerland in the name of a foundation with a non-U.S. person listed
                               as beneficial owner. He funded this account with an approximately
                               $20 million transfer from a different Swiss bank. Client 6 met with
                               Banker J in Zurich to open the account. Client 6 usually visited Zurich
                               annually to meet with his Bankers about the account.

                        11.    In 2009, in order to keep his account at HSBC Switzerland, Client 6
                               transferred his funds to an account in the name of his girlfriend, who
                               was a citizen of Hong Kong. Bankers assured Client 6 that the account
                               would not be disclosed to U.S. authorities and that, despite HSBC
                               Switzerland's stated policy, they were willing to do business with
                               Client 6 as long as the account was held in his girlfriend's name.

                g.   Sanjay Sethi

                        1.     In 2001, a GSAD Banker in New York City assisted Sanjay Sethi in
                               opening an undeclared account in India, using Sethi' s Indian passport
                               as identification.

                        11.    In 2002, Executive A, who led the GSAD program, met with Sethi at
                               HSBC' s offices in New York City. Executive A convinced Sethi to
                               open an account at HSBC Switzerland, explaining that Swiss bank
                               secrecy would protect the account from disclosure. Executive A
                               explained that the secrecy laws would not apply for terrorist financing
                               or '"dirty money," but that Swiss judges would reject a request from
                               the IRS that was based on tax evasion.




                                                    11
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 36 of 74
                                                                                 76




                           iii. Executive A assisted Sethi in opening his undeclared account in the
                                name of a sham trust that was, in tum, owned by a sham company in
                                the British Virgin Islands. Executive A assured Sethi that the structure
                                would allow his money to grow, tax-free, in a manner that would not
                                be known to the IRS. In 2003, Executive A assisted Sethi in opening
                                an account at HSBC in the United States in the name of a sham
                                Cayman Islands corporation, with a foreign person's name listed as the
                                beneficial owner of the account, even though both knew that Sethi was
                                the true owner of the account.

                           1v. In approximately 2007, Sethi met with Banker Kat a hotel in New
                               York City to discuss his account. Banker K told Sethi they could not
                               meet in an HSBC office because "'this business is quiet."

            G.      Voluntary Remedial Measures and Cooperation

     38.     HSBC Switzerland, with the support of other HSBC-owned or controlled entities, has
     undertaken substantial remedial measures and extensively cooperated with the Department of
     Justice and IRS' s investigation of the offenses detailed above. These measures include the
     following:

     39.   HSBC contacted the Department of Justice in December 2008, prior to the resolution of
     the UBS investigation and years before the U.S. Swiss Bank Program.

     40.     HSBC Switzerland conducted a thorough and full internal investigation and self-reported
     its misconduct.

     41.    HSBC has facilitated the disclosure of client information and has cooperated in the
     prosecution of several former clients in the United States.

     42.    HSBC Switzerland also recommended participation in the IRS Offshore Voluntary
     Disclosure Program ("OVDP") in writing in 2011 and retained a Swiss law firm and a Swiss
     accounting firm to conduct an extensive outreach program to contact clients and encourage
     OVDP participation.

     43.     HSBC Switzerland advocated in favor of a decision made by the Swiss Federal Council
     in April 2012 to allow it and other banks to produce certain information to the Department of
     Justice and subsequently produced that information to the Department almost immediately in
     May 2012.

     44.     HSBC Switzerland implemented new policies and procedures intended to protect against
     the use of its services for tax evasion. These initiatives included policies limiting cash
     withdrawals and discontinuing the use of holdmail, as well as a tax transparency policy that
     required a review of accounts against possible indicia of tax evasion and the closure of any
     account with unresolved issues. HSBC Switzerland has also implemented FA TCA and the
     Common Reporting Standard.



                                                    12
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 37 of 74
                                                                                 76




     45.    HSBC substantially restructured HSBC Switzerland. Since 2009, the senior management
     of HSBC Switzerland has changed substantially, with a complete overhaul of its management
     team. In addition to effectively exiting the U.S. market, HSBC Switzerland has also
     substantially reduced the total number of markets and clients it serves. HSBC Switzerland now
     has fewer than 5,000 accounts in total. This is a decrease of more than 85 percent since the late
     2000s.




                                                     13
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 38 of 74
                                                                                 76




                  EXHIBIT D
                   TO THE
                  DEFERRED
                PROSECUTION
                 AGREEMENT
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 39 of 74
                                                                                 76




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.
                                                  ----------

     UNITED STATES OF AMERICA,

           Plaintiff,

     V.


     SEVENTY-ONE MILLION EIGHT HUNDRED
     FIFTY THOUSAND ($71,850,000.00)
     IN UNITED STATES CURRENCY,

           Defendant in Rem.
     - - - - - - - - - - - - - - - - - -I

                           VERIFIED COMPLAINT FOR FORFEITURE IN REM

            Plaintiff, the United States of America ("the United States"), through undersigned counsel,

     hereby files this Verified Complaint ("the Complaint") for Forfeiture In Rem against Seventy-One

     Million Eight Hundred Fifty Thousand ($71,850,000.00) in United States currency (the

     "Defendant Currency"), and in support thereof alleges as follows.

                                         JURISDICTION AND VENUE

            1.          This action is brought by the United States of America pursuant to Title 18, United

     States Code, Section 98l(a)(l)(C), seeking the forfeiture of the Defendant Currency.

            2.          This Court has jurisdiction pursuant to Title 28, United States Code, Section 1355.

            3.          Venue is proper pursuant to Title 28, United States Code, Section l 355(b )(1 )(A),

     because certain acts and omissions giving rise to the forfeiture took place in the Southern District

     of Florida, and pursuant to Title 28, United States Code, Section 1395(c ), because the Defendant

     Currency is located in the Southern District of Florida.
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 40 of 74
                                                                                 76




             4.      The Defendant Currency represents property constituting and derived from

     proceeds of wire fraud in violation of Title 18, United States Code, Section 1343, and property

     traceable to such property, and is therefore subject to forfeiture to the United States pursuant to

     Title 18, United States Code, Section 981 (a)(l )(C).

                                PROBABLE CAUSE FOR FORFEITURE

            5.      HSBC Private Bank (Suisse) SA ('"HSBC Switzerland"), a financial institution

     incorporated and domiciled in Switzerland, with its headquarters in Geneva, entered into a

     Deferred Prosecution Agreement with the United States, wherein, inter alia, HSBC Switzerland

     agreed to forfeit a total of $71,850,000.00 in United States currency, the Defendant Currency, to

     the United States. The Defendant Currency is the substitute res for the gross proceeds derived as

     a result of the commission of the offense. The Deferred Prosecution Agreement, with the

     accompanying Statement of Facts and Information, are attached and incorporated herein by

     reference, as Composite Exhibit A.

                                        CLAIM FOR FORFEITURE

            6.      The allegations contained in paragraphs one through five of this Complaint are

     incorporated by reference herein.

             7.     Title 18, United States Code, Section 981(a)(l)(C), subjects to forfeiture "[a]ny

     property, real or personal, which constitutes or is derived from proceeds traceable to a violation

     of. .. any offense constituting 'specified unlawful activity' (as defined in section 1956(c )(7) of this

     title), or a conspiracy to commit such offense."

             8.     "Specified unlawful activity" is defined in Title 18, United States Code, Section

     1956(c)(7) to include any offense under Title 18, United States Code, Section 1961(1). Section


                                                        2
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 41 of 74
                                                                                 76




     1961 ( 1) lists, among others offenses, violations of Title 18, United States Code, Section 1343 ( wire

     fraud).

               9.     Based on the foregoing, the Defendant Currency is subject to forfeiture to the

     United States of America pursuant to Title 18, United States Code, Section 981 (a)(l )(C), as it is

     substitute res for property derived from wire fraud, in violation of Title 18, United States Code,

     Section 1343.

               WHEREFORE, Plaintiff United States of America requests that process issue to enforce

     the forfeiture of the Defendant Currency, and that all persons having an interest in the Defendant

     Currency be cited to appear and show cause why the forfeiture should not be decreed, and that this

     Court decree forfeiture of the Defendant Currency to the United States of America for disposition

     according to law, and that this Court grant plaintiff such further relief as this Court may deem just

     and proper, together with the costs and disbursements of this action.

               Respectfully submitted,

               ARIANA FAJARDO ORSHAN                        RICHARD E. ZUCKERMAN
               UNITED ST A TES ATTORNEY                     PRINCIPAL DEPUTY ASSISTANT
                                                            ATTORNEY GENERAL
                                                            TAX DIVISION

               Isl Danielle Croke                           Isl Mark F. Daly
               Danielle N. Croke                            Mark F. Daly
               Assistant United States Attorney             Senior Litigation Counsel
               Florida Bar No. 0723258                      Court ID No. A5501435
               E-mail: danielle.croke@i!usdoj.gov           E-mail: mark.f.daly@i)usdoj.gov
               U. S. Attorney's Office                      Tax Division 01 D Street NW - Room 7334
               99 N.E. 4th Street, 7th Floor                601 D Street NW - Room 7334
               Miami, Florida 3 313 2                       Washington, DC 20004
               Telephone: (305) 961-9420                    Telephone: (202) 616-2245
               Facsimile: (305) 536-7599                    Facsimile: (202) 616-1786

                                                            Isl Jason Poole
                                                            Jason Poole
                                                            Assistant Chief
                                                       3
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 42 of 74
                                                                                 76




                                             Court ID No. A5501525
                                             jason.h. Poole(a),usdoj. gov
                                             Tax Division 01 D Street NW - Room 7334
                                             601 D Street NW - Room 7334
                                             Washington, DC 20004
                                             Telephone: (202) 616-2245
                                             Facsimile: (202) 514-0302




                                         4
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 43 of 74
                                                                                 76




                                             VERIFICATION

            Pursuant to Title 28, United States Code, Section 1746, I declare under penalty of perjury,

     that I have read the foregoing Verified Complaint for Forfeiture In Rem and Composite Exhibit A,

     and state that the facts alleged therein are true and correct to the best of my knowledge and belief.

            The sources of deponent' s information and the grounds of her belief are her personal

     involvement in the investigation, and conversations with and documents prepared by law

     enforcement officers and others.

     Executed this _ _ day of December, 2019.




                                                   Christine Puglisi, Special Agent
                                                   United States Internal Revenue Service




                                                       5
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 44 of 74
                                                                                 76




             EXHIBIT A
            TO VERIFIED
           COMPLAINT FOR
           FORFEITURE IN
                REM
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 45 of 74
                                                                                 76




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-60359-CR-ALTMAN/HUNT
                                          18 u.s.c. § 371

     UNITED STATES OF AMERICA

     v.

     HSBC PRIVATE BANK (SUISSE) SA,

                    Defendant.
     ________________;/
                             DEFERRED PROSECUTION AGREEMENT

             The Tax Division of the United States Department of Justice and the United States
     Attorney's Office for the Southern District of Florida (collectively, the "Office") and defendant
     HSBC Private Bank (Suisse) SA ('"HSBC Switzerland" or the "Bank"), under authority granted
     by its Board of Directors in the form of a Board Resolution (a copy of which is attached hereto
     as Exhibit A), hereby enter into this Deferred Prosecution Agreement (the "Agreement").

            This Agreement shall take effect upon its execution by both parties.

                                   THE CRIMINAL INFORMATION

              I.      HSBC Switzerland waives indictment and consents to the filing of a one-count
     Information (the "Information") in the United States District Court for the Southern District of
     Florida (the "Court"), charging HSBC Switzerland with conspiring with others, including U.S.
     persons, in violation of Title 18, United States Code, Section 371, to ( 1) defraud the United
     States and an agency thereof, to wit, the United States Internal Revenue Service (the "IRS"),
     (2) to file false federal income tax returns in violation of Title 26, United States Code, Section
     7206( I), and (3) to evade federal income taxes in violation of Title 26, United States Code,
     Section 7201. A copy of the Information is attached hereto as Exhibit B.

                                 ACCEPTANCE OF RESPONSIBILITY

             2.      HSBC Switzerland admits and stipulates that the facts set forth in the Statement
     of Facts, attached hereto as Exhibit C and incorporated herein, are true and accurate. HSBC
     Switzerland further admits and stipulates that the acts labeled "overt acts" in Paragraph 13 of the
     Information in fact took place. In sum, HSBC Switzerland admits that it is responsible under
     United States law for the acts of its officers, employees, and agents and that the allegations of
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 46 of 74
                                                                                 76




     federal criminal violations charged in the Information and set forth in the Statement of Facts as a
     result of those acts are true and accurate.

                 RESTITUTION, FORFEITURE, AND PENAL TY OBLIGATIONS

             3.     As a result of the conduct described in the Information and the Statement of Facts,
     HSBC Switzerland agrees to make payments in total of $192,350,000 to the United States.
     Specifically, HSBC Switzerland agrees to ( 1) make a payment of restitution in the amount of
     $60,600,000 (the 'Tax Restitution Amount"), (2) forfeit $71,850,000 (the "Forfeiture Amount")
     to the United States, and (3) pay a penalty of $59,900,000 (the "Penalty Amount") to the U.S.
     Department of Justice (the "Department"), as set forth below.

                                                Restitution

             4.      In regard to the Tax Restitution Amount, HSBC Switzerland admits that the Tax
     Restitution Amount represents the approximate unpaid pecuniary loss to the United States as a
     result of the conduct described in the Statement of Facts. The Tax Restitution Amount shall not
     be further reduced by payments that have been made or may be made to the United States by
     U.S. taxpayers through the Offshore Voluntary Disclosure Initiative and similar programs
     (collectively, "OVDI") before or after the date of this Agreement. HSBC Switzerland agrees to
     pay the Tax Restitution Amount to the IRS by wire transfer within fourteen ( 14) days of the date
     of the execution of this Agreement. If HSBC Switzerland fails to timely make the payment
     required under this paragraph, interest (at the rate specified in 28 U.S.C. § 1961) shall accrue on
     the unpaid balance through the date of payment, unless the Office, in its sole discretion, chooses
     to reinstate prosecution pursuant to Paragraphs 20 and 21, below.

                                                 Forfeiture

            5.     The Forfeiture Amount of $71,850,000 represents approximate gross fees paid to
     HSBC Switzerland by U.S. taxpayers with undeclared accounts at HSBC Switzerland from 2002
     through December 31, 2009. HSBC Switzerland agrees, pursuant to Title 18, United States
     Code, Section 981 (a)(l )(C) that it will forfeit to the United States the Forfeiture Amount.

             6.      The Forfeiture Amount shall be sent by wire transfer to a seized asset deposit
     account maintained by the United States Department of the Treasury within fourteen (14) days of
     the execution of this Agreement. If HSBC Switzerland fails to timely make the payment
     required under this paragraph, interest (at the rate specified in 28 U.S.C. § 1961) shall accrue on
     the unpaid balance through the date of payment, unless the Office, in its sole discretion, chooses
     to reinstate prosecution pursuant to Paragraphs 20 and 21, below.

             7.      Upon payment of the Forfeiture Amount, HSBC Switzerland shall release any and
     all claims it may have to such funds and execute such documents as necessary to accomplish the
     forfeiture of the funds. HSBC Switzerland agrees that it will not file a claim with the Court or
     otherwise contest the civil forfeiture of the Forfeiture Amount or the payment of the Penalty
     Amount and will not assist a third party in asserting any claim to the Forfeiture Amount or the
     Penalty Amount.




                                                      2
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 47 of 74
                                                                                 76




             8.      HSBC Switzerland agrees this Agreement, the Information, and the Statement of
     Facts may be attached and incorporated into a civil forfeiture complaint (the "Civil Forfeiture
     Complaint"), a copy of which is attached hereto as Exhibit D, that will be filed against the
     Forfeiture Amount. By this Agreement, HSBC Switzerland expressly waives service of that
     Civil Forfeiture Complaint and agrees that a Final Order of Forfeiture may be entered against the
     Forfeiture Amount. HSBC Switzerland also agrees that the facts contained in the Information
     and Statement of Facts are sufficient to establish that the Forfeiture Amount is subject to civil
     forfeiture to the United States.

                                                    Penalty

              9.     The Office and HSBC Switzerland agree that, consistent with the factors set forth
     in 18 U.S.C. § 3553(a) and 18 U.S.C. § 3572(a), and in light of the Forfeiture Amount and the
     Tax Restitution Amount, the Penalty Amount of $59,900,000 is an appropriate penalty. HSBC
     Switzerland agrees to pay the Penalty Amount as directed by the Office within fourteen (14)
     business days of the date of the execution of this Agreement. The Penalty Amount represents a
     reduction of approximately 50% from the low end of the fine range that the parties agree would
     be applicable under the United States Sentencing Guidelines if HSBC Switzerland had been
     convicted and sentenced for its criminal conduct. The Office and HSBC Switzerland agree that
     the Penalty Amount is appropriate given the facts and circumstances of this case, including the
     nature and seriousness of HSBC Switzerland's conduct as set forth in the Statement of Facts, and
     also, in mitigation of a higher penalty, among other things, HSBC Switzerland's self-reporting its
     conduct to the Office, performing a thorough internal investigation, providing client identifying
     information to the Office and extensively cooperating in a series of investigations and
     prosecutions, as well as the facts set forth in Paragraphs 38 through 45 of the Statement of Facts.
     The Office and HSBC Switzerland further agree that the Penalty Amount is final and shall not be
     refunded, that nothing in this Agreement shall be deemed an agreement by the Office that the
     Penalty Amount is the maximum penalty that may be imposed in any future prosecution, and that
     the Office is not precluded from arguing in any future prosecution that the Court should impose a
     higher penalty. Under those circumstances, the Office agrees that it will recommend to the Court
     that HSBC Switzerland's payment of the Penalty Amount, pursuant to the Agreement, should be
     credited toward any fine ordered by the Court as part of a future judgment.

                                              Non-Deductibility

              10.    HSBC Switzerland agrees that the Tax Restitution Amount, the Forfeiture
     Amount and the Penalty Amount shall be treated as non-tax-deductible amounts paid to the
     United States government for all tax purposes under United States law. HSBC Switzerland
     agrees that it will not claim, assert, or apply for, either directly or indirectly, a tax deduction, tax
     credit, or any other offset with regard to any United States federal, state, or local tax, for any
     portion of the $192,350,000 that HSBC Switzerland has paid to the United States pursuant to this
     Agreement.

                                      TERM OF THE AGREEMENT

             11.  HSBC Switzerland agrees that its obligations pursuant to this Agreement, which
     shall commence upon the signing of this Agreement, will continue for three years from the date



                                                        3
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 48 of 74
                                                                                 76




     thereof, unless otherwise extended pursuant to Paragraph 12 below (the "Deferral Period").
     HSBC Switzerland's obligation to cooperate is not intended to apply in the event that a
     prosecution against HSBC Switzerland by this Office is pursued and not deferred.

             12.    HSBC Switzerland agrees that, in the event that the Office determines during the
     Deferral Period described in Paragraph 11 above (or any extensions thereof) that HSBC
     Switzerland has violated any provision of this Agreement, an extension of the period of the
     Deferral Period may be imposed in the sole discretion of the Office, up to an additional 1 year,
     but in no event shall the total term of the deferral-of-prosecution period of this Agreement
     exceed four years.

                                   DEFERRAL OF PROSECUTION

             13.     HSBC Switzerland has made a commitment to: (a) accept and acknowledge
     responsibility for its conduct, as described in the Statement of Facts and the Information;
     (b) cooperate with the Office and the IRS (as provided herein in Paragraphs 15 through 17);
     (c) make the payments specified in this Agreement; (d) comply with the federal criminal laws of
     the United States (as provided herein in Paragraph 15(f)); and (e) otherwise comply with all of
     the terms of this Agreement. In consideration of the foregoing, the Office shall recommend to
     the Court that prosecution of HSBC Switzerland on the Information be deferred for three years.
     HSBC Switzerland shall expressly waive indictment and all rights to a speedy trial pursuant to
     the Sixth Amendment of the United States Constitution, Title 18, United States Code, Section
     3161, Federal Rule of Criminal Procedure 48(b ), and any applicable Local Rules of the United
     States District Court for the Southern District of Florida for the period during which this
     Agreement is in effect.

             14.    The Office agrees that if HSBC Switzerland is in compliance with all of its
     obligations under this Agreement, the Office will, at the expiration of the Deferral Period
     (including any extensions thereof), seek dismissal with prejudice of the Information filed against
     HSBC Switzerland pursuant to this Agreement. Except in the event of a violation by HSBC
     Switzerland of any term of this Agreement or as otherwise provided in Paragraph 20, the Office
     will bring no additional charges or other civil action against HSBC Switzerland relating to its
     conduct as described in the Information or Statement of Facts. This Agreement does not provide
     any protection against prosecution for any crimes except as set forth above and does not apply to
     any individual nor entity other than HSBC Switzerland, its predecessors such as HSBC
     Guyerzeller AG, and its subsidiaries, or its affiliated entities that provide banking services in
     Switzerland. HSBC Switzerland and the Office understand that the Court must approve deferral
     under the Speedy Trial Act, in accordance with 18 U.S.C. § 3161 (h)(2). Should the Court
     decline to defer prosecution for any reason: (a) both the Office and HSBC Switzerland are
     released from any obligation imposed upon them by this Agreement; (b) this Agreement shall be
     null and void, except for the tolling provision set forth in Paragraph 20, below; and (c) if they
     have already been transferred to the United States, the Tax Restitution Amount, Forfeiture
     Amount and Penalty Amount shall be returned to HSBC Switzerland.




                                                     4
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 49 of 74
                                                                                 76




                                             COOPERATION

             15.    During the Deferral Period, HSBC Switzerland shall cooperate fully, subject to
     applicable laws and regulations, with the Office, the IRS, and any other federal law enforcement
     agency designated by the Office regarding all matters related to the Office's investigation into
     U.S.-related accounts banking in Switzerland at HSBC Switzerland (the "Office's Investigation")
     about which HSBC Switzerland has information or knowledge, including:

                (a) truthfully and completely disclose all information with respect to the activities of
                HSBC Switzerland, its officers and employees, and others concerning all such matters
                about which this Office inquires related to this Office's Investigation, which
                information can be used for any purpose, except as limited by this Agreement or by
                applicable law;

                (b) specifically provide, upon request, all items, assistance, information and
                documents required to be produced by Swiss banks participating in the Program for
                Non-Prosecution Agreements or Non-Target Letters for Swiss Banks (the "Swiss
                Bank Program") as set forth specifically in Parts II.D. l ( a)-( d) and 2 of the Program;

                (c) expand, as soon as practicable, transaction information previously produced in
                response to requests based on Part II.D.2.b.vi of the Swiss Bank Program, by six
                months to include accounts closed in the period from January 1, 2009 through
                December 31, 2017;

                ( d) make reasonable efforts to bring accounts of recalcitrant account holders, as
                defined in Title 26, United States Code, Section 147l(d)(6), into tax compliance, and,
                if such reasonable efforts are unsuccessful, then to implement the closure of
                recalcitrant accounts and related procedures, to the extent that it has not already done
                so, as set forth in Part ILG of the Swiss Bank Program;

               ( e) truthfully and completely disclose, and continue to disclose during the Deferral
               Period, consistent with applicable law and regulations, all information described in
               Part II.D. l(a)-(d) of the Swiss Bank Program with respect to U.S.-related accounts
               held by HSBC Switzerland and any statistical data that would have been relevant to
               the calculation of Forfeiture and Tax Restitution Amounts from 2002 through 2009
               that is not protected by a valid claim of privilege or work product with respect to the
               activities of HSBC Switzerland and its officers, directors, employees, agents,
               consultants, and others, which information can be used for any purpose, except as
               otherwise limited in this Agreement. Subject to applicable laws and regulations,
               HSBC Switzerland shall disclose to the Tax Division that it has discovered new
               information required to be disclosed under this Agreement, including pursuant to this
               paragraph and paragraph l 5(b) and (c ), no later than thirty days from discovery and
               provide such information, including information as described in Part II.D.l(a)-(d) of
               the Program and information pursuant to paragraph l 5(b) and (c) of this Agreement,
               no later than ninety days from discovery. All other terms of this Agreement shall
               apply with respect to any newly disclosed information; and




                                                       5
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 50 of 74
                                                                                 76




                (f) HSBC Switzerland shall commit no violations of the federal criminal laws of the
                United States.

             16.     It is further understood that during the Deferral Period, HSBC Switzerland will
     bring, consistent with applicable laws or regulations, to this Office's attention: (a) all criminal
     conduct by, and criminal investigations of, HSBC Switzerland or its employees related to any
     violations of the federal laws of the United States that come to the attention of HSBC
     Switzerland's board of directors, executive committee, or senior management, and (b) any
     investigation conducted by, or any civil, administrative, or regulatory proceeding brought by, any
     U.S. governmental authority that alleges fraud by HSBC Switzerland or any other violations of
     the federal laws of the United States in the operation or management of HSBC Switzerland's
     business.

             17.     Notwithstanding the Deferral Period, HSBC Switzerland shall also, subject to
     applicable laws or regulations, continue to cooperate with the Office, the IRS, and any other
     federal law enforcement agency designated by the Office regarding any and all matters related to
     the Office's Investigation until the date on which all civil or criminal examinations,
     investigations, or proceedings, including all appeals, are concluded, whether those examinations,
     investigations, or proceedings are concluded within the Deferral Period, including:

                (a) cooperate fully with the Office, the IRS, and any other federal law enforcement
                agency designated by the Office regarding all matters related to the Office's
                Investigation;

                (b) retain all records relating to the Office's Investigation, for a period of 10 years
                from the end of the Deferral Period;

                (c) provide all necessary information and assist the United States with the drafting of
                treaty requests seeking account information for accounts owned and/or controlled by
                U.S. persons, and collect and maintain all records that are potentially responsive to
                such treaty requests in order to facilitate a prompt response;

                (d) assist the Office or any designated federal law enforcement agency in any
                investigation, prosecution, or civil proceeding arising out of or related to the Office's
                Investigation by providing logistical and technical support for any meeting, interview,
                grand jury proceeding, or any trial or other court proceeding;

                (e) use its best efforts promptly to secure the attendance and truthful statements or
                testimony or information of any current or former officer, director, employee, agent,
                or consultant of HSBC Switzerland at any meeting or interview or before any grand
                jury or at any trial or other court proceeding regarding matters arising out of or
                related to the Office's Investigation;

                (f) provide testimony of a competent witness as needed to enable the Office and any
                designated federal law enforcement agency to use the information and evidence
                obtained pursuant to HSBC Switzerland's cooperation with the Office before a grand




                                                       6
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 51 of 74
                                                                                 76




                jury or at any trial or other court proceeding regarding matters arising out of or
                related to the Office's Investigation;

                (g) provide the Office, upon request, consistent with applicable law and regulations,
                all information, documents, records, or other tangible evidence not protected by a
                valid claim of privilege or work product regarding matters arising out of or related to
                the Office's Investigation about which the Office or any designated federal law
                enforcement agency inquires, including the translation of significant documents at the
                expense of HSBC Switzerland; and

                (h) provide to any state law enforcement agency such assistance as may reasonably be
                requested in order to establish the basis for admission into evidence of documents
                already in the possession of such state law enforcement agency in connection with
                any state civil or criminal tax proceedings brought by such state law enforcement
                agency against an individual arising out of or related to the Office's Investigation.

             18.     HSBC Switzerland agrees to use best efforts to close, as soon as practicable, and
     in no event later than the end of the Deferral Period, any and all accounts owned and/or
     controlled by U.S. persons that have been classified as "dormant" in accordance with applicable
     Swiss laws, regulations and guidelines, and will provide periodic reporting upon request of the
     Office if unable to close any dormant accounts within that time period. HSBC Switzerland will
     only provide banking or securities services in connection with any such "dormant" account to the
     extent that such services are required pursuant to applicable Swiss laws, regulations and
     guidelines. If at any point contact with the account holder(s) (or other persons(s) with authority
     over the account) is re-established, HSBC Switzerland will promptly proceed to follow the
     procedures described above in Paragraph 15(d).

             19.     Nothing in this Agreement shall require HSBC Switzerland to waive any
     protections of the attorney-client privilege, attorney work-product doctrine, or any other
     applicable privilege unless HSBC Switzerland voluntarily chooses to waive any such privilege.
     Nothing in this Agreement shall require HSBC Switzerland to violate the law of any jurisdiction
     in which it operates.

                                   BREACH OF THE AGREEMENT

             20.    It is understood that should the Office in its sole discretion determine during the
     Deferral Period that HSBC Switzerland: (a) has knowingly given materially false, incomplete or
     misleading information either during the Deferral Period or in connection with the Office's
     Investigation of the conduct described in the Infonnation or Statement of Facts; (b) committed
     any crime under the federal laws of the United States subsequent to the execution of this
     Agreement; or (c) otherwise knowingly violated any provision of this Agreement, HSBC
     Switzerland shall, in the Office's sole discretion, thereafter be subject to prosecution for any
     federal criminal violation, or suit for any civil cause of action, including but not limited to a
     prosecution or civil action based on the Information, the Statement of Facts, the conduct
     described therein, or perjury and obstruction of justice. Any such prosecution or civil action may
     be premised on any information provided by or on behalf of HSBC Switzerland to the
     Department or the IRS at any time. In any prosecution or civil action based on the Information,



                                                      7
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 52 of 74
                                                                                 76




     the Statement of Facts, or the conduct described therein, it is understood that: (a) no charge
     would be time-barred provided that such prosecution is brought within the applicable statute of
     limitations period (subject to any prior tolling agreements between the Office and HSBC
     Switzerland), and excluding the period from the execution of this Agreement until its
     termination; and (b) HSBC Switzerland agrees to toll, and exclude from any calculation of time,
     the running of the statute of limitations for the length of this Agreement starting from the date of
     the execution of this Agreement and including any extension of the period of deferral of
     prosecution pursuant to Paragraph 12 above. By this Agreement, HSBC Switzerland expressly
     intends to and hereby does waive its rights in the foregoing respects, including any right to make
     a claim premised on the statute of limitations, as well as any constitutional, statutory, or other
     claim concerning pre-indictment delay. Such waivers are knowing, voluntary, and in express
     reliance on the advice of HSBC Switzerland's counsel.

             21.      It is further agreed that in the event that the Office, in its sole discretion,
     determines that HSBC Switzerland has knowingly violated any provision of this Agreement,
     including by failure to meet its obligations under this Agreement: (a) all statements made by or
     on behalf of HSBC Switzerland to the Office, the Department, or the IRS, including but not
     limited to the Statement of Facts, or any testimony given by HSBC Switzerland or by any agent
     of HSBC Switzerland before a grand jury, or elsewhere, whether before or after the date of this
     Agreement, or any leads from such statements or testimony, shall be admissible in evidence in
     any and all criminal proceedings hereinafter brought by the Office against HSBC Switzerland;
     and (b) HSBC Switzerland shall not assert any claim under the United States Constitution,
     Rule 1 l(f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of
     Evidence, or any other federal rule, that statements made by or on behalf of HSBC Switzerland
     before or after the date of this Agreement, or any leads derived therefrom, should be suppressed
     or otherwise excluded from evidence. It is the intent of this Agreement to waive any and all
     rights in the foregoing respects.

              22.     HSBC Switzerland, having admitted to the facts in the Statement of Facts, agrees
     that it shall not, through its attorneys, agents, or employees, make any public statement, in
     litigation or otherwise, contradicting the Statement of Facts or its representations in this
     Agreement. Any such contradictory statement by HSBC Switzerland, through its present or
     future attorneys, agents, or employees, shall constitute a violation of this Agreement, and
     HSBC Switzerland thereafter shall be subject to prosecution as specified in Paragraphs 20 and
     21, above, or the Deferral Period shall be extended pursuant to Paragraph 12, above. The
     decision as to whether any such contradictory statement will be imputed to HSBC Switzerland
     for the purpose of determining whether HSBC Switzerland has violated this Agreement shall be
     within the sole discretion of the Office. Upon the Office's notifying HSBC Switzerland of any
     such contradictory statement, HSBC Switzerland may avoid a finding of violation of this
     Agreement by repudiating such statement both to the recipient of such statement and to the
     Office within forty-eight ( 48) hours after having been provided notice by the Office. HSBC
     Switzerland consents to the public release by the Office, in its sole discretion, of any such
     repudiation. The Office agrees that nothing in this Agreement in any way prevents HSBC
     Switzerland from taking good faith positions, raising defenses, or asserting affirmative claims
     that are not inconsistent with the Statement of Facts in any civil proceedings, investigations, or
     litigation involving private parties or government entities, including non-U.S. litigations or non-
     U.S. investigations. Nothing in this Agreement is meant to affect the obligation of HSBC



                                                      8
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 53 of 74
                                                                                 76




     Switzerland or its officers, directors, agents or employees to testify truthfully to the best of their
     personal knowledge and belief in any proceeding.

             23.     HSBC Switzerland agrees that it is within the Office's sole discretion to choose,
     in the event of a violation, the remedies contained in Paragraphs 20 and 21 above, or instead to
     choose to extend the period of deferral of prosecution pursuant to Paragraph 12. HSBC
     Switzerland understands and agrees that the exercise of the Office's discretion under this
     Agreement is unreviewable by any court. Should the Office determine that HSBC Switzerland
     has violated this Agreement, the Office shall provide prompt written notice to HSBC Switzerland
     of that detennination and provide HSBC Switzerland with a 30-day period from the date of
     receipt of notice in which to make a presentation to the Office to demonstrate that no violation
     occurred, or, to the extent applicable, that the violation should not result in the exercise of those
     remedies or in an extension of the period of deferral of prosecution, including because the
     violation has been cured by HSBC Switzerland.

                                       ADDITIONAL PROVISIONS

                                          Limits of the Agreement

             24.    It is understood that this Agreement is binding on the Office but does not bind any
     other components of the Department, any other Federal agencies, any state or local law
     enforcement agencies, any licensing authorities, or any regulatory authorities. However, if
     requested by HSBC Switzerland or its attorneys, the Office will bring to the attention of any such
     agencies, including but not limited to any regulators, as applicable, this Agreement, the
     cooperation of HSBC Switzerland, and HSBC Switzerland's compliance with its obligations
     under this Agreement.

                                                 Public Filing

             25.    The Office and HSBC Switzerland agree that, upon the submission of this
     Agreement (including the Statement of Facts and other attachments) to the Court, this Agreement
     and its attachments shall be filed publicly in the proceedings in the United States District Court
     for the Southern District of Florida.

             26.     The parties understand that this Agreement reflects the unique facts of this case
     and is not intended as precedent for other cases.

                                         Execution in Counterparts

            27.    This Agreement may be executed in one or more counterparts, each of which shall
     be considered effective as an original signature.




                                                        9
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 54 of 74
                                                                                 76




                                          Integration Clause

            28.     This Agreement sets forth all the terms of the Deferred Prosecution Agreement
     between HSBC Switzerland and the Office. This Agreement supersedes all prior understandings
     or promises between the Office and HSBC Switzerland. No modifications or additions to this
     Agreement shall be valid unless they are in writing and signed by the Office, HSBC
     Switzerland's attorneys, and a duly authorized representative of HSBC Switzerland.

     Agreed and accepted to:

     For the United States of America:

     STUART M. GOLDBERG
     Acting Deputy Assistant Attorney General for Criminal Matters
     Tax Division




     By: _ _ _ _ _ _ _ _ __
     Mark F. Daly                                              Date
     Senior Litigation Counsel
     Jason H. Poole
     Assistant Chief
     Grace Albinson
     Trial Attorney

     For HSBC Switzerland:



     ALEXANDER CLASSEN                                         Date
     Chief Executive Officer, HSBC Switzerland




     RACHEL MA TT A TIA                                        Date
     General Counsel, HSBC Switzerland




     MATTHEW B. HOLMWOOD                                       Date
     WilmerHale LLP
     Attorney for HSBC Switzerland



                                                  10
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 55 of 74
                                                                                 76




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-60359-CR-ALTMAN/HUNT
                                          18 u.s.c. § 371

     UNITED STATES OF AMERICA

     v.

     HSBC PRIVATE BANK (SUISSE) SA,

                    Defendant.
     - - - - - - - - - - - - - - - -I
                                         STATEMENT OF FACTS

     I.     BACKGROUND

     1.       HSBC Private Bank (Suisse) SA ("HSBC Switzerland") is incorporated and domiciled in
     Switzerland, with its headquarters in Geneva. HSBC Switzerland is an operating bank
     subsidiary of HSBC Private Bank Holdings (Suisse) SA, a Swiss-based holding company. 1 At
     all relevant times, HSBC Switzerland had its own Board of Directors, Chief Executive Officer,
     Management Executive Committee, and Legal and Compliance functions.

     2.     HSBC Switzerland was incorporated in 2001. It is the product of a series of acquisitions
     and mergers. In 1999, HSBC acquired Republic National Bank of New York ("Republic Bank")
     and Safra Republic Holdings SA. In 2009, HSBC Switzerland merged with HSBC Guyerzeller
     Bank Ltd. ("HSBC Guyerzeller").

     3.      HSBC Guyerzeller was a Swiss private bank that was wholly owned by HSBC Private
     Bank Holdings (Suisse) SA. HSBC acquired a majority share of HSBC Guyerzeller in 1992 as
     part of its acquisition of Midland Bank, a U .K.-based bank that owned HSBC Guyerzeller. In
     2002, HSBC integrated HSBC Guyerzeller with Credit Commercial de France (Suisse) SA and
     Handelsfinanz-CCF Bank, the private Swiss bank businesses of Credit Commercial de France,
     which HSBC had acquired in 2000. HSBC Guyerzeller maintained a head office in Zurich, and
     branches in Geneva and Lugano, as well as representative offices in Hong Kong and Istanbul.
     Prior to the 2009 merger, HSBC Guyerzeller operated separately from HSBC Switzerland.

     4.     Throughout this statement of facts, HSBC Switzerland is used to refer to the current
     HSBC Switzerland and any of its predecessor entities. When relevant, the names of specific
     predecessor banks are used.

     5.     HSBC Switzerland provided private banking and asset management services to
     individuals and entities resident both inside and outside of Switzerland, including U.S. persons.
     HSBC Switzerland provided these services through relationship managers ("Bankers") and other

            HSBC Switzerland is indirectly owned by HSBC Holdings pie, a U.K.-based holding company ("HSBC").
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 56 of 74
                                                                                 76




     client advisors based in Geneva, Lugano, and Zurich. It also acted as a custodian of assets
     managed by third-party investment advisers and trustees.

     6.      Since 2006, HSBC Switzerland provided fiduciary services through HSBC Guyerzeller
     Trust Company AG 2 and its subsidiaries, which created trusts and nominee entities to hold
     accounts for the owners. Prior to 2006, HSBC Switzerland provided trust services through
     HSBC Trust Company AG, a wholly owned subsidiary of HSBC Switzerland, and HSBC
     Guyerzeller provided similar services through an in-house function and wholly owned corporate
     services companies. Other wholly owned companies provided directors to manage these entities
     for the benefit of and at the direction of the owners.

     7.      HSBC operated an affinity-marketing program referred to as the Global South Asian
     Diaspora ("GSAD") until 2012. From 1999 to 2012, the head of GSAD was an employee of
     HSBC's U.K. private bank and later detailed to HSBC Switzerland. Employees detailed to
     GSAD sought to recruit wealthy South Asian clients residing around the world to bank at HSBC
     or to expand their existing banking at HSBC-owned entities. Part of the GSAD program
     involved actively marketing onshore services in the United States. A few executives and
     employees assigned to GSAD encouraged U.S. persons to open and maintain bank accounts in
     Switzerland.

     II.    U.S. INCOME AND TAX REPORTING OBLIGATIONS

     8.      U.S. citizens, resident aliens, and legal permanent residents ("U.S. persons") are
     obligated to report all income earned worldwide, including from foreign bank accounts, on their
     tax returns and to pay the taxes due on that income. Since 1976, U.S. persons have been
     obligated to report to the Internal Revenue Service ("IRS") on a Schedule B of a U.S. Individual
     Income Tax Return, Form I 040, whether they had a financial interest in, or signature or other
     authority over, a financial account in a foreign country in a particular year and to identify the
     country where the account was maintained.

     9.      Since 1970, U.S. persons who had a financial interest in, or signature or other authority
     over, one or more financial accounts in a foreign country with an aggregate value of more than
     $10,000 at any time during a particular year, have been required to file a Report of Foreign Bank
     and Financial Accounts, FinCEN Form 114, formerly known as Form TD F 90-22.1, (the
     "FBAR") with the Department of the Treasury. The FBAR for the applicable year during the
     relevant period here was due on June 30 of the following year.

     10.     An "undeclared account" is a financial account beneficially owned by an individual
     subject to U.S. tax obligations and maintained in a foreign country, which the individual did not
     report to the U.S. government on an income tax return and an FBAR.

     11.     Since 1935, Switzerland has maintained criminal laws that ensure the secrecy of client
     relationships at Swiss banks. Swiss law prohibits the disclosure of identifying information
     without client authorization, except in certain limited circumstances. Because of the secrecy

            HSBC Switzerland is now in the process of closing its trust company, which has been wholly owned by
            HSBC Switzerland since the merger of HSBC Switzerland and HSBC Guyerzeller. At this time, the trust
            company is called HSBC Trust Company AG.



                                                         2
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 57 of 74
                                                                                 76




     guarantee that Swiss bank secrecy laws created, these Swiss criminal provisions have historically
     enabled U.S. clients to conceal their Swiss bank accounts from U.S. authorities.

     III.     OVERVIEW

     12.     From at least 2000 to 2010, HSBC Switzerland aided and assisted U.S. persons in
     evading their U.S. tax obligations, filing false tax returns with the IRS, and concealing their
     offshore assets and income from U.S. authorities. HSBC Switzerland did so by opening and
     maintaining undeclared accounts for U.S. persons, by allowing third-party asset managers to
     manage undeclared accounts for U.S. persons, and by taking other actions to facilitate U.S.
     persons in concealing their assets and income and evading taxes. HSBC Switzerland knew that
     U.S. persons were maintaining undeclared accounts in violation of U.S. law. Many of these
     clients resided in the United States, including in the Southern District of Florida.

     13.    In 2002, HSBC Switzerland maintained approximately 720 U.S.-person relationships
     with approximately $825 million in Assets Under Management ("AUM") for clients that were
     not declared (hereinafter "'undeclared U .S.-person relationships"). 3 Although the number of
     undeclared U.S.-person relationships declined in the following years, the AUM increased,
     reaching a peak of $1.26 billion in 2007, as described below.

            Year                              Number of Undeclared                  Year-end AUM
                                              U.S.-Person Relationships             (in USD $ Millions)
                                              at Year-End
            2002                              720                                   825
            2003                              700                                   985
            2004                              660                                   980
            2005                              600                                   930
            2006                               560                                   1035

            2007                               550                                   1260
            2008                               540                                  910
            2009                               375                                  745

            2010                               265                                  615




              Undeclared U.S.-person relationships, which are relationships in which the Bank did not have evidence of
              declared status, comprised less than 2.0% of the HSBC Switzerland's total AUM during the 2002-to-2010
              period. Many of the U.S.-person client relationships open in 2002 were inherited through the acquisitions.
              Other clients became U.S. persons after they opened their relationship by, for example, moving to the
              United States. If a relationship was open during the relevant period and became U.S. related after it was
              opened, it is included as a U.S.-person relationship and reflected in the chart for any year that it was open.
              HSBC Switzerland also banked declared U.S.-person relationships. Relationships with an account
              associated with an IRS Form 1099 or an identified, and timely-filed, FBAR are treated as declared
              U.S.-person relationships.



                                                                3
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 58 of 74
                                                                                 76



   14.     U .S.-person accounts included individual accounts that were held in the names of the
   U.S. persons, sometimes with numerical or coded names. In code-name or numbered accounts,
   the bank used a code name or number on the customer's account and on any documentation that
   the customer received from the bank in lieu ofreferring to the U.S. client by name. These
   accounts also included accounts where U.S. persons controlled or owned the account through a
   nominee, including as settlors of trusts or foundations, beneficiaries of those trusts, or the
   beneficial owner of accounts held in the names of corporations, which were often established in
   offshore tax-haven jurisdictions with strict secrecy laws.

   15.     HSBC Switzerland conducted business with U.S. persons through Bankers and client
   advisors. At least twenty Bankers traveled to the United States during the 2000s and met with
   undeclared and declared clients, including meeting clients in the Southern District of Florida.
   Other times, clients traveled to Switzerland and met with Bankers and client advisors about their
   accounts.

   IV.    OFFENSE CONDUCT

          A.     HSBC Switzerland Aided and Assisted U.S. Persons in Concealing Assets
                 and Income

   16.     HSBC Switzerland provided a variety of traditional Swiss banking services that aided its
   U.S. clients to help conceal their assets and income from U.S. authorities. HSBC Switzerland
   Bankers advised clients that they could use HSBC Switzerland's services to conceal income and
   assets from the U.S. government. The most significant services are set forth below, and some are
   described in more detail in the sections that follow.

                 a. HSBC Switzerland Bankers on occasion advised clients not to return to the
                    United States carrying more than $10,000 in currency or other monetary
                    instruments to avoid filing Reports of International Transportation of
                    Currency or Monetary Instruments, which might lead U.S. authorities to
                    investigate the source of the funds being transported.

                 b. HSBC Switzerland Bankers assisted U.S. clients in structuring withdrawals
                    from their undeclared accounts via wire transfers in amounts less than $10,000
                    in an attempt to conceal the transactions, and their undeclared Swiss accounts,
                    from U.S. authorities.

                 c. HSBC Switzerland Bankers assisted U.S. clients to access funds held in their
                    undeclared accounts by providing clients with credit, debit, or travel cards
                    linked to their undeclared accounts. Clients instructed the bank by telephone,
                    mail, or email to load Swiss francs, U.S. dollars, or Euros onto these cards
                    from the client's account at the bank. The clients used the cards for purchases
                    and remitted the unused balances back to their accounts. Bankers cautioned at
                    least a few clients not to use the cards in the United States. Some types of
                    cards did not have the bank or the U.S. client's name on them, and allowed
                    U.S. clients to withdraw funds remotely or pay for goods and services without
                    a clear paper trail back to their undeclared accounts in Switzerland.



                                                   4
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 59 of 74
                                                                                 76




                    d. HSBC Switzerland Bankers issued checks drawn on HSBC Switzerland's
                       correspondent accounts, including at HSBC Bank USA, in the United States
                       for U.S. clients. These checks, which were essentially cashier checks,
                       included the name of HSBC Switzerland, but not the client's name or the
                       name of the client's bank account, and were routinely provided to clients.
                       U.S. clients used these checks to obscure the money's origin because such
                       checks could be deposited without disclosing the name or ownership of the
                       Swiss bank account.

                    e. HSBC Switzerland Bankers discouraged U.S. clients from receiving mail,
                       including bank statements, at their homes in the United States. Instead, the
                       bank held all mail correspondence for those U.S. clients, making their
                       undeclared accounts less likely to come to the attention of the IRS. Multiple
                       reports made by HSBC Switzerland Bankers following trips to the United
                       States to meet with existing or prospective clients revealed that HSBC
                       Switzerland Bankers frequently advised clients to sign "hold-mail"
                       agreements with the bank in order to avoid detection of their accounts.

                    f.   HSBC Switzerland Bankers advised U.S. clients not to transport account
                         documentation from Switzerland back to the United States. Further, HSBC
                         Switzerland Bankers told their U.S. clients to refrain from phoning the bank
                         from the United States and to place phone calls to their Bankers from
                         locations outside the United States.

            B.      HSBC Switzerland Created and Managed Nominee Entities for U.S. Persons
                    to Help Them Hide Assets and Income

     17.     HSBC Switzerland Bankers advised U.S. persons to open and maintain bank accounts in
     the names of nominee companies and trusts. These nominee trusts and companies did not serve
     any business purpose, but were instead used to conceal the U.S. person's beneficial ownership of
     the accounts. By using a trust or corporation, it would appear that those entities, and not the U.S.
     person, owned and controlled the assets and income of the account.

     18.     HSBC Switzerland utilized in-house trust companies or functions-including HSBC
     Guyerzeller Trust and its predecessors-to create nominee trusts and corporate entities for
     clients. HSBC Guyerzeller Trust and other trust services affiliated with HSBC Switzerland
     created these nominee entities in offshore tax-haven jurisdictions, such as the British Virgin
     Islands, Liechtenstein, and Panama.

     19.     HSBC Switzerland used wholly owned or affiliated companies, including Cordico
     Management AG, to provide individuals from those tax-haven countries to serve as trustees or
     directors of the nominee entities. These trustees and directors employed by HSBC Switzerland's
     wholly owned or affiliated companies exercised little to no independence. Rather, they managed
     the accounts at HSBC Switzerland at the direction of the U.S. persons who beneficially owned
     the assets in the accounts.




                                                      5
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 60 of 74
                                                                                 76




     20.      Even in circumstances where HSBC Switzerland did not utilize an in-house company to
     either create or manage the nominee entities, HSBC Switzerland knew that U.S. persons were the
     true beneficial owners of the assets in the accounts held in the names of trusts and corporate
     entities. HSBC Switzerland Bankers knowingly accepted IRS Forms W-8BEN (Certificate of
     Foreign Status of Beneficial Owner for United States Tax Withholding and Reporting
     (Individual)), or HSBC Switzerland's substitute forms, provided by the directors of nominee
     companies and trustees of the trusts who falsely represented under penalty of perjury that the
     companies and trusts, and not the U.S. persons, were the beneficial owners of the assets for tax
     reporting purposes.

            C.      The Qualified Intermediary Agreement

     21.      In 2001, HSBC Switzerland entered into a Qualified Intermediary Agreement
     ("QI Agreement") with the IRS. Agreements under the Qualified Intermediary regime provided
     a framework for U.S. information reporting and tax withholding by a non-U.S. financial
     institution with respect to U.S. securities. The QI Agreements were intended to ensure that, with
     respect to U.S. securities held in an account at the bank, non-U.S. persons were subject to the
     proper U.S. withholding tax rates and that U.S. persons holding U.S. securities were properly
     paying U.S. tax. QI Agreements, however, were also limited in scope and did not address non-
     U.S. securities and did not replace or supplant U.S. tax, securities, and criminal laws that also
     applied to a bank's conduct.

     22.     The QI Agreement took account of the fact that Swiss law prohibited HSBC Switzerland,
     like other Swiss banks, from disclosing the identity of an account holder. In general, if an
     account holder wanted to trade in U.S. securities and avoid mandatory U.S. tax withholding, the
     agreement required HSBC Switzerland to obtain the consent of the account holder to disclose the
     client's identity to the IRS. The QI Agreement required HSBC Switzerland to obtain IRS Forms
     W-9 and to undertake IRS Form 1099 reporting for new and existing U.S. clients engaged in
     U.S. securities transactions.

     23.     In an effort to avoid the QI Agreement's reporting requirements, some HSBC
     Switzerland Bankers encouraged their U.S. clients to create and open accounts in the names of
     offshore entities. Consistent with all other Swiss-located banks, HSBC Switzerland treated these
     foreign nominee entities as the owners of the assets, despite the beneficial owners being
     identified on Forms A and similar documents maintained by the bank. HSBC Switzerland did
     not report the U.S. persons' ownership of these accounts to the IRS. In some instances, Bankers
     knowingly accepted false information from account holders, settlors, and beneficial owners
     regarding their citizenship or residence.

     24.    After acquiring Republic Bank in 1999, the predecessor of HSBC Switzerland-but not
     HSBC Guyerzeller-continued Republic Bank's policy requiring U.S. clients to sign a U.S.
     Bank Secrecy waiver. Despite obtaining waivers from a number of U.S. clients, HSBC
     Switzerland did not use these waivers to report U.S.-person accounts or income earned on the
     accounts to the IRS. HSBC Switzerland did not change its stance towards U.S. tax compliance
     or consistently reject clients who refused to sign a waiver.




                                                     6
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 61 of 74
                                                                                 76




     25.     In 2004, HSBC Guyerzeller sought to reduce its exposure to the U.S. market. It decided
     to stop opening new relationships for U.S.-resident clients, to close accounts with AUM less than
     $750,000, and to require new clients to sign a U.S. Bank Secrecy waiver, which HSBC
     Switzerland already required. HSBC Guyerzeller did not, however, change its stance towards
     tax compliance. In order to appear to distance itself from the tax evasion scheme, the bank
     adopted a new policy regarding the management of nominee trusts and other entities. That
     policy required the bank to shift management of approximately 20 entities connected to a few
     relationships from its in-house service providers to outside providers. As noted in the minutes of
     a managing committee meeting, the new policy required that third parties manage structures that
     were "not tax compliant (i.e., the funds are not reported to the IRS)." Even though the bank
     knew that those U.S. clients were evading their taxes, it did not close the accounts.

     26.     The new policy required an outside provider to manage the entities and accounts used by
     U.S. persons to evade their taxes. However, for a few relationships, HSBC Guyerzeller
     recommended an individual ("Fiduciary 1"), who had been an employee of HSBC Guyerzeller in
     the 1990s and owned and operated companies that provided fiduciary and asset management
     services, to manage the entities.

            D.      HSBC Switzerland Created a North American Desk to Service Accounts for
                    U.S. Persons and Others

     27.     Prior to 2004, more than 100 Bankers managed a mix ofU.S.-person and non-U.S.-
     person clients. In general, those Bankers managed only a small number of clients who were U.S.
     persons. In 2004, HSBC Switzerland management created a North American desk, generally
     staffed by four or five Bankers to focus on pre-existing U.S. clients (and also the clients of
     another country) and to help implement and follow U.S. Qualified Intermediary documentation
     requirements and SEC securities rules and regulations. Despite creating this new desk, HSBC
     Switzerland was slow to transfer all U.S.-person accounts to be handled by the desk.

     28.      Between 2005 and 2007, at least four Bankers on the North American desk traveled to
     the United States to meet at least 25 different clients, and took at least eleven trips to the
     United States. During these trips, HSBC Switzerland Bankers on the North American desk met
     with undeclared clients and prospective U.S. persons in an effort to obtain new clients. The
     following are illustrative examples:

                    a. During a trip to the United States in 2006, Banker A discussed with a U.S.
                       client the provision of a credit card linked to the client's account for an
                       upcoming trip to Europe. When the client asked if the card could be used to
                       withdraw funds in the United States, Banker A counseled the client not to use
                       the card in the United States "to avoid any risks."

                    b. In 2006, Banker B attended Design Miami in an effort to recruit prospective
                       clients.

                    c. In 2007, Banker A and Banker C planned a trip to the United States wherein
                       Banker C was to stay in the United States for a month. Banker A wrote in an




                                                     7
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 62 of 74
                                                                                 76




                       email that Banker C's mission was "to contact a maximum of prospects and
                       existing clients."

     29.     Some Bankers not assigned to the North American desk who retained U.S. clients despite
     the efforts at consolidation also traveled to the United States to meet with their clients.

            E.      HSBC Switzerland Exits the U.S. Cross-Border Business

     30.     In early 2008, it became public that the U.S. government had opened a criminal
     investigation of UBS AG, the largest bank in Switzerland, for tax and securities violations in
     connection with its maintaining undeclared accounts for U.S. clients. After learning this
     information, HSBC Switzerland did not immediately cease its own cross-border business with
     U.S. persons, but began a series of policy changes that ultimately culminated in HSBC
     Switzerland's exit from the business.

     31.    At first, HSBC Switzerland's management-instructed Bankers not to accept clients who
     were fleeing UBS in the wake of the investigation. Despite this directive, some Bankers assisted
     a few UBS clients to transfer their undeclared funds to HSBC Switzerland.

     32.     In June 2008, HSBC Switzerland made its policy towards U.S. persons more stringent, as
     later memorialized in an October 2008 document. The policy stated that U.S.-resident accounts
     could only be opened in "exceptional circumstances" and stated that entity accounts for non-
     residents must include evidence that the "account is not for tax avoidance." The document
     circulating the new policy stated that "US authorities" were taking "a tougher stance on tax
     avoidance and on breaches of investment regulations."

     33.      In February 2009, HSBC Switzerland decided to close accounts for U.S. persons who had
     $1 million or less in AUM. HSBC Switzerland permitted those U.S. clients holding more that
     $1 million to keep their accounts only if they signed a Form W-9, a waiver of Swiss bank
     secrecy, and a declaration of tax compliance. The declaration of tax compliance required the
     client to identify how they were declaring their account and listed the various U.S. tax reporting
     obligations.

     34.    Even after HSBC Switzerland had begun forcing its U.S. clients with undeclared
     accounts to exit the bank, HSBC Switzerland Bankers assisted clients in closing their accounts in
     a manner that continued to conceal their offshore assets. Some Bankers directed their clients to
     other Swiss banks that were continuing to accept undeclared accounts.

     35.      In some other instances, HSBC Switzerland Bankers allowed clients to close their
     accounts and withdraw the contents in cash, although bank management asked Bankers to advise
     clients not to do so. Clients who withdrew cash at account closing often did so to limit the paper
     trail between them and their undeclared accounts. For example, according to U.S. court filings,
     Andrew Silva, a U.S. person who inherited a share of an undeclared account held in the name of
     a trust with two other persons, received$ 100,000 in cash from HSBC Switzerland's office in
     Zurich in 2009. He did so following a meeting with an external lawyer, who had served as his
     external advisor for a decade, and who told him to withdraw the money in cash and provided him
     with envelopes to mail it to the United States. According to Mr. Silva, when he collected the
     cash, the bank advised him that it would not wire money to the United States because that would


                                                     8
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 63 of 74
                                                                                 76




     leave a record of the transfer. Silva then mailed the cash to himself in the United States in a
     series of packages, each containing less than $10,000, in an attempt to evade currency-reporting
     requirements. After Silva pleaded guilty in the United States, HSBC Switzerland implemented a
     March 2010 policy to limit the amount of cash that a client could withdraw.

     36.     In December 2010, HSBC Switzerland management decided to renew its effort to close
     U.S.-person accounts, even those known to be declared, with limited exceptions for fully
     documented non-resident U.S. person accounts with AUM greater than $5 million. HSBC
     Switzerland set out a specific closing process prohibiting certain types of transactions that could
     be used by clients to conceal undeclared assets, and it retained an accounting firm to support the
     closing process.

            F.      Examples of Misconduct

     37.    Examples of the misconduct described generally above include the following specific
     instances of misconduct involving various HSBC Switzerland Bankers and U.S. clients:

                    a. Client 1

                            1.    In approximately 1996, Client 1 and her siblings inherited the funds in
                                  a HSBC Switzerland account. At that time, Banker D and Banker E
                                  assisted Client 1 in opening an account at HSBC Switzerland in order
                                  to hold her share of the inherited funds. Banker E advised Client 1 to
                                  open the account in the name of a corporation in a tax-haven country,
                                  which in tum would be owned by a trust in a different tax-haven
                                  country. Banker E used HSBC Guyerzeller Trust to form the trust and
                                  provide trustees to manage the trust. Cordico Management AG
                                  provided nominee directors to manage the corporation and the account.
                                  Banker E advised Client 1 that this structure would make it less likely
                                  that the IRS would detect her ownership of the account.

                            11.   Although the Cordico directors nominally managed the corporation,
                                  Client 1 and her spouse freely accessed the funds in the account
                                  through direct communication with the Banker.

                            m. Bankers gave Client 1, her spouse, and their children immediate access
                               to the funds in the offshore account by providing them with credit
                               cards linked to the account.

                            1v. On numerous occasions in 2002 through 2006, at the command of
                                Client 1, Bankers bid on and purchased works of art for sale at auction
                                houses and galleries outside of the United States, and made a payment
                                to a luxury vacation package provider, directly from Client l's HSBC
                                Switzerland account.

                            v. In 2007, after HSBC Switzerland ceased using its wholly owned
                               subsidiaries to manage trusts and entities for U.S. persons, the bank




                                                        9
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 64 of 74
                                                                                 76




                             transferred management of the corporation to Fiduciary 1, who was a
                             former employee of HSBC Guyerzeller.

                b. Client 2

                        1.   In 2003, Banker F solicited the business of Client 2 and convinced him
                             to transfer some of his assets to HSBC Switzerland. Client 2 and his
                             spouse had accounts with at least three other Swiss banks.

                        11. Banker F advised Client 2 to set up his account in the name of a
                            personal investment company established in Panama. Banker F and
                            his successor, Banker G, both advised Client 2 not to call them from a
                            line in the United States and not to take account statements he obtained
                            in Switzerland back to the United States.

                        m. Client 2 closed his account in 2009, around the time that HSBC
                           Switzerland began closing U.S. accounts.

                c. Client 3

                        1.   Client 3 had an account at HSBC Switzerland from 1990 until 2009,
                             which was funded by money received from his non-U.S. person
                             family. In 2000, Client 3 's Banker, Banker H advised him that if he
                             wished to continue to invest in U.S. securities, Client 3 needed to
                             transfer his assets to an account held in the name of a company not
                             associated with Client 3. Banker H suggested using a British Virgin
                             Islands corporation; however, no corporation was formed.

                        11. Banker H instructed Client 3 not to call Banker H from inside the
                            United States.

                        u1. Banker H provided Client 3 with a travel cash card that was
                            periodically replenished with funds from Client 3 's undeclared
                            account. Client 3 used the card to withdraw cash from A TM machines
                            in the United States and Europe.

                        1v. Client 3 closed his account in 2009, around the time that HSBC
                            Switzerland began closing U.S. accounts.

                d.   Client 4

                        1.   A Banker spoke with Client 4 by phone and advised her to use ""hold-
                             mail" services. The Bank received Client 4's permission to not send
                             mail to the client's U.S. address. The Banker noted that Client 4 had
                             not declared her account to the IRS.

                        11. HSBC Switzerland identified the account for closure in 2009.



                                                  10
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 65 of 74
                                                                                 76




                e. Client 5

                        1.     In 2008, during the time that UBS was actively exiting U.S. account
                               holders, Client 5, who had an account at UBS, contacted Banker I and
                               explained that he needed to leave UBS.

                        11.    Banker I opened an account for Client 5 in the name of a Panamanian
                               corporation. Neither Client 5 nor Banker I disclosed Client 5 as a U.S.
                               person when opening the relationship. In 2009, when bank
                               management determined that Client 5 was a U.S. person, it directed
                               that the client close his relationship.

                        111.   In September 2009, Banker I assisted Client 5 in transferring the assets
                               from his HSBC Switzerland account to an account at a bank in Israel.

                f.   Client 6

                        1.     In approximately 2006, Client 6 opened an account at HSBC
                               Switzerland in the name of a foundation with a non-U.S. person listed
                               as beneficial owner. He funded this account with an approximately
                               $20 million transfer from a different Swiss bank. Client 6 met with
                               Banker J in Zurich to open the account. Client 6 usually visited Zurich
                               annually to meet with his Bankers about the account.

                        11.    In 2009, in order to keep his account at HSBC Switzerland, Client 6
                               transferred his funds to an account in the name of his girlfriend, who
                               was a citizen of Hong Kong. Bankers assured Client 6 that the account
                               would not be disclosed to U.S. authorities and that, despite HSBC
                               Switzerland's stated policy, they were willing to do business with
                               Client 6 as long as the account was held in his girlfriend's name.

                g.   Sanj ay Sethi

                        1.     In 2001, a GSAD Banker in New York City assisted Sanjay Sethi in
                               opening an undeclared account in India, using Sethi' s Indian passport
                               as identification.

                        11.    In 2002, Executive A, who led the GSAD program, met with Sethi at
                               HSBC's offices in New York City. Executive A convinced Sethi to
                               open an account at HSBC Switzerland, explaining that Swiss bank
                               secrecy would protect the account from disclosure. Executive A
                               explained that the secrecy laws would not apply for terrorist financing
                               or "dirty money," but that Swiss judges would reject a request from
                               the IRS that was based on tax evasion.




                                                    11
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 66 of 74
                                                                                 76




                           iii. Executive A assisted Sethi in opening his undeclared account in the
                                name of a sham trust that was, in tum, owned by a sham company in
                                the British Virgin Islands. Executive A assured Sethi that the structure
                                would allow his money to grow, tax-free, in a manner that would not
                                be known to the IRS. In 2003, Executive A assisted Sethi in opening
                                an account at HSBC in the United States in the name of a sham
                                Cayman Islands corporation, with a foreign person's name listed as the
                                beneficial owner of the account, even though both knew that Sethi was
                                the true owner of the account.

                           1v. In approximately 2007, Sethi met with Banker Kat a hotel in New
                               York City to discuss his account. Banker K told Sethi they could not
                               meet in an HSBC office because "this business is quiet."

            G.     Voluntary Remedial Measures and Cooperation

     38.     HSBC Switzerland, with the support of other HSBC-owned or controlled entities, has
     undertaken substantial remedial measures and extensively cooperated with the Department of
     Justice and IRS 's investigation of the offenses detailed above. These measures include the
     following:

     39.   HSBC contacted the Department of Justice in December 2008, prior to the resolution of
     the UBS investigation and years before the U.S. Swiss Bank Program.

     40.     HSBC Switzerland conducted a thorough and full internal investigation and self-reported
     its misconduct.

     41.    HSBC has facilitated the disclosure of client information and has cooperated in the
     prosecution of several former clients in the United States.

     42.    HSBC Switzerland also recommended participation in the IRS Offshore Voluntary
     Disclosure Program ("OVDP") in writing in 2011 and retained a Swiss law firm and a Swiss
     accounting firm to conduct an extensive outreach program to contact clients and encourage
     OVDP participation.

     43.     HSBC Switzerland advocated in favor of a decision made by the Swiss Federal Council
     in April 2012 to allow it and other banks to produce certain information to the Department of
     Justice and subsequently produced that information to the Department almost immediately in
     May 2012.

     44.     HSBC Switzerland implemented new policies and procedures intended to protect against
     the use of its services for tax evasion. These initiatives included policies limiting cash
     withdrawals and discontinuing the use of holdmail, as well as a tax transparency policy that
     required a review of accounts against possible indicia of tax evasion and the closure of any
     account with unresolved issues. HSBC Switzerland has also implemented FATCA and the
     Common Reporting Standard.



                                                    12
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 67 of 74
                                                                                 76




     45.    HSBC substantially restructured HSBC Switzerland. Since 2009, the senior management
     of HSBC Switzerland has changed substantially, with a complete overhaul of its management
     team. In addition to effectively exiting the U.S. market, HSBC Switzerland has also
     substantially reduced the total number of markets and clients it serves. HSBC Switzerland now
     has fewer than 5,000 accounts in total. This is a decrease of more than 85 percent since the late
     2000s.




                                                     13
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 68 of 74
                                                                                 76

                                                                                                 FILED by      DD o.c.

                                                                                                     Dec 2, 2019
                                                                                                    ANGEUH. h08L£
                                   UNITED ST ATES DISTRICT COURT                                   CLERK US DIST. CT.
                                                                                                  S.D. OF FLA. -FT. L.~.L.;0.
                           19-6t)'jf~~\:tfJilttffl!jtJNT
                               CASE NO.
                                           -------------
                                             18 u.s.c. § 371

      UNITED STATES OF AMERICA

      v.

      HSBC PRIVATE BANK (SUISSE) SA,

          Defendant.
      _____________                                   /

                                               INFORMATION

      The United States Attorney charges that:

                                                 Introduction

             At times relevant to this lnfonnation:

             l.      Defendant HSBC PRIVATE BANK (SUISSE) SA ("HSBC Switzerland" or

      the "Bank") was a private bank incorporated in Switzerland. HSBC Switzerland was the

      product of a series of mergers and acquisitions, including HSBC Guyerzcller Bank Ltd., which

      merged with the Bank in 2009. HSBC Switzerland had its headquarters in Geneva, Switzerland,

      and maintained offices in Lugano and Zurich.

             2.      HSBC Switzerland provided a variety of banking and other financial services to

      customers both resident inside and outside of Switzerland, including providing private-banking

      and asset-management services to United States citizens, resident aliens, and legal perrl'.1:anent

      residents ("U.S. persons"), some of whom lived in the Southern District of Florida. HSBC

      Switzerland provided these services through relationship managers and other client advisors

      ("Bankers"), and also acted as a custodian of assets that were managed by both wholly owned

      and third-party fiduciary service providers.
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 69 of 74
                                                                                 76




             3.       HSBC Switzerland maintained some bank accounts on behalf of U.S. persons in

      the names of nominee entities and trusts. HSBC Guyerzcller Trust Company AG and HSBC

      Trust Company AG were wholly owned subsidiaries of HSBC Switzerland and were fiduciary-

      service providers that created and managed some of the nominee entities and trusts on behalf of

      HSBC clients.

             4.       U.S. persons were obligated to report all income earned worldwide, including

      from foreign bank accounts, on their tax returns and to pay the taxes due on that income. U.S.

      persons were also obligated to report to the Internal Revenue Service ("IRS"), on Schedule B of

      a U.S. Individual Income Tax Return, Form 1040, whether they had a financial interest in, or

      signature or other authority over, a financial account in a foreign country in a particular year and

      to identify the country where the account was maintained.

             5.       In addition, U.S. persons who had a financial interest in, or signature or other

      authority over, one or more financial accounts in a foreign country with an aggregate value of

      more than $10,000 at any time during a particular year were required to file a Report of Foreign

      Bank and Financial Accounts, Fom1 TD 90-22.1 (since changed to FinCEN Fonn 114 ),

      C'FBAR"), with the Department of the Treasury.

             6.       An "undeclared account" was a financial account beneficially owned by a U.S.

      person and maintained in a foreign country that the U.S. person had not timely reported to the

      United States on a tax return and FBAR.

                                                      COUNTl
                                                    CONSPIRACY
                                                    18 u.s.c. § 371

             7.       The factual allegations contained in Paragraphs l through 6 of this Information

      are realleged and incorporated by reference as if copied verbatim.



                                                        2
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 70 of 74
                                                                                 76




             8.      From at least 2000 through 2010, in the Southern District of Florida and

      elsewhere, the defendant,


                                  HSBC PRIVATE BANK (SUISSE) SA,


      unlawfully, voluntarily, intentionally, and knowingly conspired and agreed with U.S. persons,

      HSBC Switzerland Bankers and employees, and wholly owned and third-party fiduciaries and

      fiduciary service providers, (I) to defraud the United States for the purpose of impeding,

      impairing, obstructing, and defeating the lawful Government functions of the IRS in the

      ascertainment, computation, assessment, and co11ection of revenue, namely, federal income taxes

      and (2) to commit offenses against the United States, namely, violations of Title 26, United

      States Code, Sections 7201 and 7206(1).

             9.      It was an object of the conspiracy that HSBC Switzerland and its co-conspirators

      would conceal the offshore assets and income of U.S. persons who maintained financial accounts

      at HSBC Switzerland from the IRS, evade those U.S. persons' U.S. tax obligations, and file false

      federal tax returns with the IRS.

                                          Overview of the Conspiracy

             10.     From at least 2000 through 2010, HSBC Switzerland assisted U.S. persons in

      concealing their offshore assets and income from U.S. tax authorities, evading their U.S. tax

      obligations, and filing false federal tax returns with the IRS. By 2002, the Bank held a total of

      approximately 720 undeclared relationships on behalf of U.S. persons with an aggregate value of

      approximately $825 million. The Bank's undeclared assets under management peaked in 2007,

      at approximately $1.26 billion. HSBC Switzerland and its co-conspirators used Swiss bank

      secrecy to conceal the accounts of U.S. clients from the U.S. tax authorities, and HSBC

                                                       3
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 71 of 74
                                                                                 76




      Switzerland Bankers would emphasize this to clients and prospective clients. HSBC Switzerland

      also provided a number of traditional Swiss banking services that further assisted its U.S. clients

      in concealing their accounts from the U.S. government, including the use of numerical and coded

      names for accounts, prepaid debit, credit, and travel cards, and hold-mail services in which the

      Bank would not send any account documents to the account holders.

             11.      HSBC Switzerland Bankers advised and assisted U.S. persons to open and

      maintain bank accounts in the names of nominee entities and trusts that did not serve any

      business purpose, in order to conceal the U.S. person's beneficial ownership of the accounts.

                                    Manner and Means of the Conspiracy

             12.      Among the manner and means by which HSBC Switzerland and its co-

      conspirators carried out the conspiracy were the following:

                   a. HSBC Switzerland opened accounts in Switzerland for U.S. persons that the

                      clients did not report to the United States on either Forms 1040, Schedule B, or on

                      FBARs, and for which the U.S. persons did not report or pay taxes on account

                      earnings to the United States. The materially false Forms 1040 that clients filed

                      were often electronically transmitted to the IRS through the use of interstate wire

                      communications. Funds were often transferred to or from these accounts by

                      means of wire transfers in foreign commerce.

                   b. HSBC Switzerland managed undeclared accounts for U.S. persons at the Bank.

                   c. HSBC Switzerland assured U.S. clients that Swiss bank secrecy would conceal

                     · their assets and income from being disclosed to U.S. tax authorities.

                   d. HSBC Switzerland provided U.S. clients with code-name or numbered accounts

                      that provided an extra level of concealment.



                                                        4
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 72 of 74
                                                                                 76




               e.   HSBC Switzerland provided U.S. clients with prepaid debit, credit, and travel

                    cards linked to their undeclared accounts, which allowed U.S. clients to withdraw

                    funds remotely or pay for goods and services without a clear paper trail back to

                    their undeclared accounts in Switzerland.

               f.   HSBC Switzerland provided hold-mail services, under which account statements

                    and other documents associated with the client's account would not be sent to the

                    client's address in the United States.

              g. HSBC Switzerland created and managed nominee trusts and entities for clients

                    via wholly owned fiduciary-service-provider companies such as HSBC

                    Guyerzeller Trust Company AG and HSBC Trust Company AG and Cordico

                    Management AG. HSBC Switzerland used these wholly owned fiduciary-service-

                    provider companies to provide individuals from tax-haven countries to serve as

                    trustees or directors of the nominee entities

              h. HSBC Switzerland assisted clients in creating entities that were incorporated in

                    offshore tax-haven jurisdictions, such as the British Virgin Islands, Liechtenstein,

                    and Panama, for further concealment and to circumvent an agreement the Bank

                    had with the IRS that required the Bank to report U.S. persons' ownership of

                    accounts holding U.S. securities.

               i.   Beginning in 2007, in order to appear to distance itself from the tax evasion

                    scheme, HSBC Switzerland ceased using its wholly owned subsidiaries to create

                    and manage nominee trusts, and transferred management of these trusts to an

                    individual fiduciary who was a former employee of the Bank.

              J.    Beginning in 2009, HSBC Switzerland closed accounts for U.S. persons who had

                    $1 million or less in assets under management, or did not sign an IRS Form W-9
                                                        5
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 73 of 74
                                                                                 76




                       and other documents required by the policy. However, some Bankers assisted

                       some clients in closing their accounts in a manner that continued to conceal their

                       offshore assets, including directing their clients to other Swiss banks that were

                       continuing to accept undeclared accounts and allowing clients to withdraw the

                       contents of their accounts in cash.

                                                     Overt Ads

              13.      In furtherance of the conspiracy and to effect the illegal objects thereof, HSBC

       Switzerland and other co-conspirators committed the following overt acts, among others, in the

       Southern District of Florida and elsewhere:

                    a. On various dates between 2000 and 2010, HSBC Switzerland Bankers opened

                       new undeclared accounts for U.S. persons in the names of nominee entities and

                       trusts, including, for example, an HSBC Banker who convinced a client who had

                       accounts with at least three other Swiss banks to transfer some of his assets to

                       HSBC Switzerland and to set up his account in the name of a company

                       established in Panama.

                    b. On various dates between in or about 2005 and in or about 2007, at least four

                       HSBC Switzerland Bankers traveled to the United States in order to meet with at

                       least 25 different undeclared U.S. clients, and made efforts to obtain new U.S.

                       clients.

                    c. In or around 2006, an HSBC Switzerland Banker travelled to the United States

                       and attended Design Miami, a major annual arts and design event in the Southern

                       District of Florida, in an effort to recruit prospective lJ .S. clients to open

                       undeclared accounts at HSBC Switzerland.



                                                           6
Case 0:19-cr-60359-RKA
     1:20-cv-20068-JAL Document 1-1
                                8-2 Entered on FLSD Docket 01/08/2020
                                                           12/10/2019 Page 74 of 74
                                                                                 76




               d. In or around 2009, an HSBC Switzerland Banker allowed a U.S. client with an

                   undeclared account holding approximately $20 million in assets under

                   management to transfer his funds to an account in the name of his girlfriend, who

                   was a citizen of Hong Kong. However, the U.S. client maintained control over the

                   account, and the HSBC Switzerland Banker assured the U.S. client that the

                   account would not be disclosed to U.S. authorities.

            All in violation of Title 18, United States Code, Section 371.




                                                  ~~~7
                                                  ARIANA FAJ    OORS HAN
                                                  UNITED STATES ATTORNEY




                                              ~--lil__                e~,~~
                                               ~~LDBE                                U
                                                  ACTING DEPUTY ASSISTANT ATTORNEY
                                                   GENERAL
                                                  TAX DIVISION


                                              '~dfUU
                                                  MARK F. DALY
                                                                     f!a&rt1c:£rl
                                                                            lf
                                                                                  !Ln/
                                                                                  {)            v,
                                                  SENIOR LITIGATION COUNSEL
                                                  JASON H. POOLE
                                                  ASSISTANT CHIEF
                                                  GRACE E. ALBINSON
                                                  TRIAL ATTORNEY




                                                     7
